Exhibit 10.4


PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT FOR NON-U.S. PARTICIPANTS
(PERFORMANCE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        Participant Name


RE:        Notice of Restricted Stock Unit Award (Performance-Based)
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award for non-U.S. participants under the Perrigo Company plc 2013 Long-Term
Incentive Plan (the “Plan”), effective as of Grant Date (the “Grant Date”). This
Award consists of performance-based restricted stock units. The terms and
conditions of this incentive are set forth in the remainder of this agreement
(including any special terms and conditions set forth in any appendix for your
country (“Appendix”)) (collectively, the “Agreement”). The capitalized terms
that are not otherwise defined in this Agreement shall have the meanings
ascribed to such terms under the Plan.
SECTION 1
Restricted Stock Units – Performance-Based Vesting
1.1    Grant. As of the Grant Date, the Company grants to you Number of Awards
Granted restricted stock units (“Performance Restricted Stock Units” or
“PRSUs”), subject to the terms and conditions set forth in this Agreement. The
number of Performance Restricted Stock Units awarded in this Section 1.1 is
referred to as the “Target Award.” The Target Award may be increased or
decreased depending on the level of attainment of Performance Goals for
designated Performance Measures as described in Section 1.2. Each Performance
Restricted Stock Unit shall entitle you to one ordinary share of the Company,
nominal value €0.001 per share (“Ordinary Share”) on the PRSU Vesting Date set
forth in Section 1.2, provided the applicable Performance Goals for each
Performance Measure are satisfied.
1.2    Vesting. The number of Performance Restricted Stock Units awarded in
Section 1.1 vesting, if any, shall be determined as of the PRSU Vesting Date.
That number will be determined based on the average level of attainment of
annual Performance Measure(s) for each fiscal year in the Performance Period, in
accordance with the schedule determined by the Committee at the time the
Performance Measures and applicable Performance Goals are established by the
Committee.
The Committee shall establish annually one or more Performance Measures and the
Performance Goals with respect to each Performance Measure that must be attained
for Threshold, Target and Maximum performance for a fiscal year. The Performance
Measure and Performance Goals for each fiscal year will be provided to you.




--------------------------------------------------------------------------------




Following the end of each fiscal year in the Performance Period, the Committee
will determine the percentage of Target Award PRSUs that would be payable for
such fiscal year, based on the attainment of the Performance Goals for each
Performance Measure(s) established by the Committee for that fiscal year. The
percentage of the Target Award that would be payable under the schedule shall be
adjusted, pro rata, to reflect attained performance between Threshold and
Target, and Target and Maximum.
At the end of the Performance Period, the percentage payout for each fiscal year
in the Performance Period will be averaged to determine the actual percentage of
Target Award PRSUs that will vest and be payable on the PRSU Vesting Date. In no
event will the calculation of a positive payout percentage for any fiscal year
be construed to guarantee that any PRSUs will vest on the PRSU Vesting Date.
Payout percentages for the individual fiscal years are determined solely for
purposes of determining the average annual payout percentage for the three-year
Performance Period.
Except as provided in Section 1.4, the PRSUs will be permanently forfeited if
your Termination Date occurs prior to the PRSU Vesting Date. If the average
annual performance payout for the Performance Period is less than the Threshold
performance level established by the Committee, all PRSUs that have not
previously been forfeited shall be forfeited as of the PRSU Vesting Date. If the
average annual performance payout for the Performance Period exceeds the Maximum
performance level established by the Committee, then in no event will the number
of PRSUs vesting exceed 200% of the Target Award.
1.3    Definitions. The following terms shall have the following meanings under
this Section 1.
(a)    “Performance Goal” means the level of performance that must be attained
with respect to a Performance Measure for a fiscal year for Minimum, Target and
Maximum payout.
(b)    “Performance Measure” for any fiscal year means one or more financial
measures, as determined by the Committee. The Committee shall provide how the
Performance Measure will be adjusted, if at all, as a result of extraordinary
events or circumstances, as determined by the Committee, or to exclude the
effects of extraordinary, unusual, or non-recurring items; changes in applicable
laws, regulations, or accounting principles; currency fluctuations; discontinued
operations; non-cash items, such as amortization, depreciation, or reserves;
asset impairment; or any recapitalization, restructuring, reorganization,
merger, acquisition, divestiture, consolidation, spin-off, split-up,
combination, liquidation, dissolution, sale of assets, or other similar
corporation transaction.
(c)    “Performance Period” means a period of three consecutive fiscal years of
the Company, beginning with the first day of the fiscal year of the Company in
which the Grant Date occurs and ending on the last day of the third fiscal year
in the 3-year period.
(d)    “PRSU Vesting Date” means the last day of the Performance Period.




--------------------------------------------------------------------------------




(e)    “Separation for Good Reason” means your voluntary resignation (or any
legal act having the same consequence, such as amicable termination or
constructive dismissal) from the Company on the ground of one or more of the
following conditions that arose without your consent: (i) a material change in
the geographic location at which you are required to perform services, such that
your commute between home and your primary job site increases by more than 30
miles, or (ii) a material diminution in your authority, duties or
responsibilities or a material diminution in your base compensation or incentive
compensation opportunities; provided, however, that a voluntary resignation from
the Company (or any legal act having the same consequence, such as a
constructive dismissal) shall not be considered a Separation for Good Reason
unless you provide the Company with notice, in writing, of your voluntary
resignation and the existence of the condition(s) giving rise to the separation
within 90 days of its initial existence. The Company will then have 30 days to
remedy the condition, in which case you will not be deemed to have incurred a
Separation for Good Reason. In the event the Company fails to cure the condition
within the 30 day period, your Termination Date shall occur on the 31st day
following the Company’s receipt of such written notice.
(f)    “Termination without Cause” means the involuntary termination of your
employment or contractual relationship by the Company without Cause, including,
but not limited to, (i) a termination effective when you exhaust an approved
leave of absence, and (ii) a situation where you are on an approved leave of
absence during which your position is protected under applicable leave law, you
return from such leave, and you cannot be placed in employment or other form of
contractual relationship with the Company.
1.4    Special Vesting Rules. Notwithstanding Section 1.2 above, if your
Termination Date occurs by reason of a Termination without Cause or a Separation
for Good Reason on or after a Change in Control (as defined in the Plan and as
such definition may be amended hereafter) and prior to the two (2) year
anniversary of the Change in Control, all of the Performance Restricted Stock
Units awarded under Section 1.1 that have not previously been forfeited shall
become fully vested as if Target performance had been obtained for the
Performance Period effective as of your Termination Date. If your Termination
Date occurs because of death, Disability, or Retirement, the Performance
Restricted Stock Units shall vest or be forfeited as of the PRSU Vesting Date
set forth in Section 1.2, based on the attainment of the performance goals. If
your Termination Date occurs because of an Involuntary Termination for Economic
Reasons, the Company’s Chief Executive Officer (or the Committee, if you are
subject to Section 16 of the Exchange Act), in his or her sole and absolute
discretion, may permit all or part of the Performance Restricted Stock Units
awarded hereunder to remain outstanding and vest or be forfeited as of the date
set forth in Section 1.2, depending on the attainment of Performance Goals;
provided, however, that if your Termination Date occurs for a reason that is
both described in this sentence and in the first sentence of this Section 1.4,
the special vesting rules described in the first sentence of this Section 1.4
shall apply in lieu of the vesting rules described in this sentence. To the
extent that the Chief Executive Officer (or Committee, if applicable) does not
exercise discretionary authority to allow Performance Restricted Stock Units to
remain outstanding on the date of your Involuntary Termination for Economic
Reasons, such Restricted Stock Units shall be permanently forfeited.




--------------------------------------------------------------------------------




1.5    Settlement of Performance Restricted Stock Units. As soon as practicable
following the date of the Committee’s first regularly scheduled meeting
following the last day of the Performance Period at which the Committee
certifies the average payout for each of the three years in the Performance
Period, the Company shall transfer to you one Ordinary Share for each
Performance Restricted Stock Unit, if any, that becomes vested pursuant to
Section 1.2 or 1.4 of this Agreement (the date of any such transfer shall be the
“settlement date” for purposes of this Agreement); provided, however, the
Company in its discretion may settle Performance Restricted Stock Units in cash,
based on the fair market value of the shares on the PRSU Vesting Date. No
fractional shares shall be transferred. Any fractional share shall be rounded to
the nearest whole share. The income attributable to the vesting of PRSUs and the
amount of any required tax withholding will be determined based on the value of
the shares on the settlement date. Performance Restricted Stock Units are not
eligible for dividend equivalents.
SECTION 2
General Terms and Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any Ordinary Shares subject to the PRSUs awarded
under this Agreement prior to the date of issuance to you of a certificate or
certificates for such shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition, restriction, limitation or other
term or condition of the Plan as is relevant to this Agreement and as may be
specifically applied to it by the Committee. In the event of a conflict in the
provisions of this Agreement and the Plan, as a rule of construction the terms
of the Plan shall be deemed superior and apply.
2.5    Adjustments in Event of Change in Ordinary Shares. In the event of a
stock split, stock dividend, recapitalization, reclassification or combination
of shares, merger, sale of assets or similar event, the number and kind of
shares subject to Award under this Agreement will be appropriately adjusted in
an equitable manner to prevent dilution or enlargement of the rights granted to
or available for you.




--------------------------------------------------------------------------------




2.6    Acknowledgement. The Company and you agree that the PRSUs are granted
under and governed by the Notice of Grant, this Agreement (including the
Appendix) and by the provisions of the Plan (incorporated herein by reference).
You: (i) acknowledge receipt of a copy of each of the foregoing documents, (ii)
represent that you have carefully read and are familiar with their provisions,
and (iii) hereby accept the PRSUs subject to all of the terms and conditions set
forth herein and those set forth in the Plan and the Notice of Grant.
2.7    Responsibility for Taxes. Regardless of any action the Company or, if
different, the Affiliate employing or retaining you takes with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Affiliate employing or
retaining you. You further acknowledge that the Company and/or the Affiliate
employing or retaining you (1) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
PRSUs, including, but not limited to, the grant, vesting or settlement of the
PRSUs, the subsequent sale of Ordinary Shares acquired pursuant to such
settlement and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
PRSUs to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you have become subject to tax in more than
one jurisdiction between the PRSU Grant Date and the date of any relevant
taxable event, as applicable, you acknowledge that the Company and/or the
Affiliate employing or retaining you (or formerly employing or retaining you, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
(a)     Prior to any relevant taxable or tax withholding event, as applicable,
you will pay or make adequate arrangements satisfactory to the Company and/or
the Affiliate employing or retaining you to satisfy all Tax-Related Items. In
this regard, you authorize the Company and/or the Affiliate employing or
retaining you, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:
(1)    withholding from your wages or other cash compensation paid to you by the
Company and/or the Affiliate employing or retaining you; or
(2)    withholding from proceeds of the sale of Ordinary Shares acquired upon
settlement of the PRSUs either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization); or
(3)    withholding in Ordinary Shares to be issued upon settlement of the PRSUs.
(b)    To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in Ordinary Shares, for tax
purposes, you are deemed to have been




--------------------------------------------------------------------------------




issued the full number of Ordinary Shares subject to the vested PRSUs,
notwithstanding that a number of the Ordinary Shares are held back solely for
the purpose of paying the Tax-Related Items.
(c)    Finally, you shall pay to the Company or the Affiliate employing or
retaining you any amount of Tax-Related Items that the Company or the Affiliate
employing or retaining you may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Ordinary
Sharse or the proceeds of the sale of Ordinary Shares, if you fail to comply
with your obligations in connection with the Tax-Related Items.
2.8    Compliance with Applicable Law. The issuance of Ordinary Shares will be
subject to and conditioned upon compliance by the Company and you, including any
written representations, warranties and agreements as the Administrator may
request of you for compliance with all (i) applicable U.S. state and federal
laws and regulations, (ii) applicable laws of the country where you reside
pertaining to the issuance or sale of Ordinary Shares, and (iii) applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Ordinary Shares may be listed or quoted at the time of such issuance
or transfer.
2.9    Short Term Deferral. Performance Restricted Stock Units payable under
this Agreement are intended to be exempt from Code Section 409A under the
exemption for short-term deferrals. Accordingly, Performance Restricted Stock
Units will be settled no later than the 15th day of the third month following
the later of (i) the end of the Employee’s taxable year in which the PRSU
Vesting Date occurs, or (ii) the end of the fiscal year of the Company in which
the PRSU Vesting Date occurs.
2.10    Data Privacy.
(a)    By entering into this Agreement and accepting this Award, you hereby
explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of your personal data as described in this Agreement
and any other PRSU grant materials by and among, as applicable, the Affiliate
employing or retaining you, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.
(b)    You understand that the Company and the Affiliate employing or retaining
you may hold certain personal information about you, including, but not limited
to, your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Stock or directorships held in the Company, details of all PRSUs
or any other entitlement to shares of Stock awarded, canceled, exercised,
vested, unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).
(c)    You understand that Data will be transferred to legal counsel or a broker
or such other stock plan service provider as may be selected by the Company in
the future,




--------------------------------------------------------------------------------




which is assisting the Company with the implementation, administration and
management of the Plan. You understand that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than your country. You understand that if you reside outside the United States,
you may request a list with the names and addresses of any potential recipients
of the Data by contacting your local or Company human resources representative.
You authorize the Company and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that if you reside outside the United
States, you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local or Company human resources representative. You understand,
however, that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local or Company human resources representative.
2.11     Nature of Grant. In accepting the grant, you acknowledge, understand
and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, except as otherwise provided in the Plan;
(b)    the grant of the PRSUs is voluntary and occasional and does not create
any contractual or other right to receive future grants of PRSUs, or benefits in
lieu of PRSUs, even if PRSUs have been granted repeatedly in the past;
(c)    all decisions with respect to future PRSU grants, if any, will be at the
sole discretion of the Company;
(d)    you are voluntarily participating in the Plan;
(e)    the PRSUs and the Ordinary Shares subject to the PRSUs are an
extraordinary item which is outside the scope of your employment or service
contract, if any;
(f)    the PRSUs and the Ordinary Shares subject to the PRSUs are not intended
to replace any pension rights or compensation;
(g)    the PRSUs and the Ordinary Shares subject to the PRSUs are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be




--------------------------------------------------------------------------------




considered as compensation for, or relating in any way to, past services for the
Company, the Affiliate employing or retaining you or any other Affiliate;
(h)    the grant and your participation in the Plan will not be interpreted to
form an employment or service contract with the Company or any Affiliate;
(i)    the future value of the underlying Ordinary Shares is unknown,
indeterminable and cannot be predicted with certainty;
(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the PRSUs resulting from your Termination Date (for any reason
whatsoever, whether or not later found to be invalid and whether or not in
breach of employment laws in the jurisdiction where you are employed or
rendering services, or the terms of your employment agreement, if any), and in
consideration of the grant of the PRSUs to which you are otherwise not entitled,
you irrevocably agree never to institute any claim against the Company or the
Affiliate employing or retaining you, waive your ability, if any, to bring any
such claim, and release the Company and the Affiliate employing or retaining you
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim; and
(k)    you acknowledge and agree that neither the Company, the Affiliate
employing or retaining you nor any other Affiliate shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the PRSUs or of any amounts due to
you pursuant to the settlement of the PRSUs or the subsequent sale of any
Ordinary Shares acquired upon settlement.
2.12    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.13    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan, U.S.A.,
without regard to principals of conflict of laws. Any proceeding related to or
arising out of this Agreement shall be commenced, prosecuted or continued in the
Circuit Court in Kent County, Michigan located in Grand Rapids, Michigan or in
the United Stated District Court for the Western District of Michigan, and in
any appellate court thereof.
2.14    Forfeiture of PRSUs. If the Company, as a result of misconduct, is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in or failed
to prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment relating to any
PRSUs earned or accrued during the twelve month




--------------------------------------------------------------------------------




period following the first public issuance or filing with the SEC (whichever
first occurred) of the financial document embodying such financial reporting
requirement, and (ii) all outstanding PRSUs (including related dividend
equivalents) that have not yet been settled shall be immediately forfeited. In
addition, Ordinary Shares acquired under this Agreement, and any gains or
profits on the sale of such Ordinary Shares, shall be subject to any “clawback”
or recoupment policy later adopted by the Company.
2.15    Appendix. Notwithstanding any provisions in this Agreement, the PRSU
grant shall be subject to any special terms and conditions set forth in any
Appendix to this Agreement for your country. Moreover, if you relocate to one of
the countries included in the Appendix, the special terms and conditions for
such country will apply to you, to the extent the Company determines that the
application of such provisions is necessary or advisable in order to comply with
laws of the country where you reside or to facilitate the administration of the
Plan. The Appendix constitutes part of this Agreement.
2.16    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the PRSUs and on
any Ordinary Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with laws of the
country where you reside or to facilitate the administration of the Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,








Print Name: ___________________________
Title:_________________________________




--------------------------------------------------------------------------------






APPENDIX


PERRIGO COMPANY PLC

Additional Terms and Provisions to
Restricted Stock Unit Award Agreement (Performance-Based)


Terms and Conditions
This Appendix (the “Appendix”) includes additional terms and conditions that
govern the restricted stock units (Performance-Based) (“PRSUs” or “Award”)
granted to you under the Plan if you reside in one of the countries listed
below. Certain capitalized terms used but not defined in this Appendix have the
meanings set forth in the Plan and/or the Agreement.
In addition, please note that the Award is exceptional in nature as it relates
to the specific cicumstances of acquisition of the shares of Omega Pharma.
Perrigo considers it to be a useful incentive for the combined portfolio to be
successful. Therefore, it will not create any entitlement to receive any similar
benefit in the future.
Notifications
This Appendix also includes country-specific information of which you should be
aware with respect to your participation in the Plan. The information is based
on the securities, exchange control and other laws in effect in the respective
countries as of December 2014. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that you do not rely on
the information noted herein as the only source of information relating to the
consequences of your participation in the Plan because the information may be
out of date at the time that you vest in the PRSUs and shares of the Company,
nominal value €0.001 per share (“shares”) are issued to you or the shares issued
upon vesting of the PRSUs are sold.
In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your particular
situation. Finally, please note that if you are a citizen or resident of a
country other than the country in which you are currently working, or transfers
employment after grant, the information contained in the Appendix may not be
applicable.






--------------------------------------------------------------------------------




Argentina
Notifications
Securities Law Information. Neither the Award nor the issuance of the shares are
publicly offered or listed on any stock exchange in Argentina. The offer is
private and not subject to the supervision of any Argentine governmental
authority.
Exchange Control Information. In the event that you transfer sales proceeds in
excess of US$50,000 from the sale of shares into Argentina in a single month,
you will be subject to certain exchange control reporting requirements. In
addition, you may be subject to a mandatory 30% restriction on holding of funds
brought into Argentina. Please note that exchange control regulations in
Argentina are subject to frequent change. You should consult with your personal
legal advisor regarding any exchange control obligations that you may have.
Australia
Terms and Conditions
PRSUs Settled in Shares Only. Notwithstanding any discretion contained in the
Plan, or any provision in the Agreement to the contrary, PRSUs granted to
employees in Australia shall be settled in shares only and do not provide any
right for you to receive a cash payment under this Award.
Notifications
Securities Information. If you acquire shares pursuant to the Award and you
offer the shares for sale to a person or entity resident in Australia, then the
offer may be subject to disclosure requirements under Australian law. You should
obtain legal advice on your disclosure obligations prior to making any such
offer.
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. The
Australian bank assisting with the transaction will file the report for you. If
there is no Australian bank involved in the transfer, you will have to file the
report.
Austria
Notifications
Exchange Control Information. If you hold shares of Company stock outside of
Austria, you must submit a report to the Austrian National Bank. An exemption
applies if the value of the shares as of any given quarter does not exceed
€30,000,000 or as of December 31 does not exceed €5,000,000. If the former
threshold is exceeded, quarterly obligations are imposed, whereas if the latter
threshold is exceeded, annual reports must be given. The annual reporting date
is as of December 31 and the deadline for filing the annual report is March 31
of the following year.
When shares are sold, there may be exchange control obligations if the cash
received is held outside Austria. If the transaction volume of all your accounts
abroad exceeds €3,000,000, the




--------------------------------------------------------------------------------




movements and balances of all accounts must be reported monthly, as of the last
day of the month, on or before the fifteenth day of the following month.
Belgium
No country specific provisions.
Czech Republic
Notifications
Exchange Control Information. The Czech National Bank may require you to report
the PRSUs and or Ordinary Shares received and the opening and maintenance of a
foreign account. However, because exchange control regulations change frequently
and without notice, you should consult your personal legal advisor prior to the
vesting of the PRSUs to ensure your compliance with current regulations. It is
your responsibility to comply with applicable Czech exchange control laws.
Denmark
Notifications
Exchange Control Information. If you establish an account holding shares
pursuant to the Award or an account holding cash outside Denmark, you must
report the account to the Danish Tax Administration. The form which should be
used in this respect can be obtained from a local bank. (Please note that these
obligations are separate from and in addition to the obligations described
below.)
Securities/Tax Reporting Information. If you hold shares acquired under the Plan
in a brokerage account with a broker or bank outside Denmark, you are required
to inform the Danish Tax Administration about the account. For this purpose, you
must file a Form V (Erklaering V) with the Danish Tax Administration. The Form V
must be signed both by you and by the applicable broker or bank where the
account is held. By signing the Form V, the broker or bank undertakes to forward
information to the Danish Tax Administration concerning the shares in the
account without further request each year. By signing the Form V, you authorize
the Danish Tax Administration to examine the account. A sample of the Form V can
be found at the following website: www.skat.dk.
In addition, if you open a brokerage account (or a deposit account with a U.S.
bank) for the purpose of holding cash outside Denmark, you are also required to
inform the Danish Tax Administration about this account. To do so, you must also
file a Form K (Erklaering K) with the Danish Tax Administration. The Form K must
be signed both by you and by the applicable broker or bank where the account is
held. By signing the Form K, the broker/bank undertakes an obligation, without
further request each year, to forward information to the Danish Tax
Administration concerning the content of the account. By signing the Form K, you
authorize the Danish Tax Administration to examine the account. A sample of Form
K can be found at the following website: www.skat.dk.
Finland




--------------------------------------------------------------------------------




There are no country specific provisions.
France
Terms and Conditions
Consent to Receive Information in English. By accepting the Award, you confirm
having read and understood the Plan and the Agreement, which were provided in
the English language. You accept the terms of those documents accordingly.
En acceptant cette attribution gratuite d'actions, vous confirmez avoir lu et
comprenez le Plan et ce Contrat, incluant tous leurs termes et conditions, qui
ont été transmis en langue anglaise. Vous acceptez les dispositions de ces
documents en connaissance de cause.
Notifications
Exchange Control Information. If you hold Ordinary Shares outside of France or
maintain a foreign bank account, you are required to report such to the French
tax authorities when you file your annual tax return.
Germany
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares acquired under the Plan, the bank will make the report for you. In
addition, you must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis.
Greece
Notifications
Exchange Control Information. Pursuant to your Award, if you withdraw funds in
excess of €15,000 from a bank in Greece and remit those funds out of Greece, you
may be required to submit certain documentation/ information to the Greek bank
to ensure that the transfer is not in violation of Greek anti-money laundering
rules.
Hungary
No country specific provisions.






--------------------------------------------------------------------------------




India
Notifications
Exchange Control Notification. You must repatriate all proceeds received from
the sale of the shares to India within 90 days after sale. You will receive a
foreign inward remittance certificate (“FIRC”) from the bank where you deposit
the foreign currency. You should maintain the FIRC as evidence of the
repatriation of funds in the event that the Reserve Bank of India or the
employer requests proof of repatriation.
Tax Information. The amount subject to tax at vesting will partially be
dependent upon a valuation that the Company or your employer will obtain from a
Merchant Banker in India. Neither the Company nor your employer has any
responsibility or obligation to obtain the most favorable valuation possible,
nor obtain valuations more frequently than required under Indian tax law.
Ireland
Notifications
Director Notification Obligation. If you are a director, shadow director or
secretary of the Company or an Irish Subsidiary or Affiliate of the Company, and
you acquire or dispose of an interest under this Agreement comprising more than
1% of the share capital in the Company, you must notify the entity in which you
hold that office (whether the Company itself or an Irish Subsidiary or Affiliate
of the Company) in writing within five business days of receiving or disposing
of an interest in the Company, or within five business days of becoming aware of
the event giving rise to the notification requirement or within five days of
becoming a director or secretary if such an interest exists at the time. This
notification requirement also applies with respect to the interests of a spouse
or children under the age of 18 (whose interests will be attributed to the
director, shadow director or secretary).
Italy
Terms and Conditions
Data Privacy Notice. The following provision supplements the terms in the
Agreement:
You understand that your employer and/or the Company may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social security number (or any other social
or national identification number), salary, nationality, job title, number of
Ordinary Shares held and the details of all PRSUs or any other entitlement to
Ordinary Shares awarded, cancelled, exercised, vested, unvested or outstanding
(the “Data”) for the purpose of implementing, administering and managing your
participation in the Plan. You are aware that providing the Company with the
Data is necessary for the performance of this Agreement and that your refusal to
provide such Data would make it impossible for the Company to perform its
contractual obligations and may affect your ability to participate in the Plan.
The "Controller" of personal data processing is Perrigo Company, plc, with
registered offices at Allegan, Michigan, USA, and, pursuant to D.lgs 196/2003,
its representative David A. McConnell. You understand that the Data may be
transferred to the Company or any of its subsidiaries or




--------------------------------------------------------------------------------




affiliates, or to any third parties assisting in the implementation,
administration and management of the Plan, including any transfer required to a
broker or other third party with whom Ordinary Shares acquired pursuant to the
vesting of the PRSUs or cash from the sale of Ordinary Shares acquired pursuant
to the Plan may be deposited. Furthermore, the recipients that may receive,
possess, use, retain and transfer such Data for the above mentioned purposes may
be located in Italy or elsewhere, including outside of the European Union and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Italy. The processing activity, including the
transfer of your personal data abroad, outside of the European Union, as herein
specified and pursuant to applicable laws and regulations, does not require your
consent thereto as the processing is necessary for the performance of
contractual obligations related to the implementation, administration and
management of the Plan. You understand that Data processing relating to the
purposes above specified shall take place under automated or non-automated
conditions, anonymously when possible, that comply with the purposes for which
Data are collected and with confidentiality and security provisions as set forth
by applicable laws and regulations, with specific reference to D.lgs. 196/2003.
You understand that Data will be held only as long as is required by law or as
necessary to implement, administer and manage your participation in the Plan.
You understand that pursuant to art.7 of D.lgs 196/2003, you have the right,
including but not limited to, access, delete, update, request the rectification
of your personal Data and cease, for legitimate reasons, the Data processing.
Furthermore, you are aware that your Data will not be used for direct marketing
purposes.
Plan Document Acknowledgment. In accepting the PRSUs, you acknowledge that you
have received a copy of the Plan and the Agreement and have reviewed the Plan
and the Agreement, including this Appendix, in their entirety and fully
understand and accept all provisions of the Plan and the Agreement, including
this Appendix.
Notifications
Tax/Exchange Control Information. You are required to report on your annual tax
return: (a) any transfers of cash or Ordinary Shares to or from Italy exceeding
€10,000 or the equivalent amount in U.S. dollars; (b) any foreign investments or
investments (including the Ordinary Shares issued at vesting of the PRSUs, cash
or proceeds from the sale of Ordinary Shares acquired under the Plan) held
outside of Italy exceeding €10,000 or the equivalent amount in U.S. dollars, if
the investment may give rise to income in Italy (this will include reporting the
Ordinary Shares issued at vesting of the PRSUs if the fair market value of such
Ordinary Shares combined with other foreign assets exceed €10,000); and (c) the
amount of the transfers to and from abroad which have had an impact during the
calendar year on your foreign investments or investments held outside of Italy.
You are exempt from the formalities in (a) if the investments are made through
an authorized broker resident in Italy, as the broker will comply with the
reporting obligation on your behalf.
Kazakhstan
Notifications
Exchange Control Information. Although Kazakh residents are no longer required
to obtain a license from the National Bank of Kazakhstan in advance of obtaining
securities in foreign




--------------------------------------------------------------------------------




companies, you are nevertheless required to notify the National Bank of
Kazakhstan when you acquire shares under the Plan.
Latvia
No country specific provisions.
Luxembourg
Notifications
Exchange Control Information. You are required to report any inward remittances
of funds to the Banque Central de Luxembourg and/or the Service Central de La
Statistique et des Etudes Economiques within 15 working days following the month
during the transaction occurred. If a Luxembourg financial institution is
involved in the transaction, it generally will fulfill the reporting obligation
on your behalf.
Mexico
Modification. By accepting the PRSUs, you understand and agree that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.
Policy Statement. The award of the PRSUs the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.
The Company, with registered offices in the U.S., is solely responsible for the
administration of the Plan and participation in the Plan and the acquisition of
shares does not, in any way, establish an employment relationship between you
and the Company since you are participating in the Plan on a wholly commercial
basis and the sole employer is as applicable, nor does it establish any rights
between you and the Employer.
Plan Document Acknowledgment. By accepting the award of the PRSUs, you
acknowledge that you have received copies of the Plan, have reviewed the Plan
and the Agreement in their entirety and fully understand and accept all
provisions of the Plan and the Agreement.
In addition, by signing the Agreement, you further acknowledge that you have
read and specifically and expressly approve the terms and conditions in the
Agreement, in which the following is clearly described and established: (i)
participation in the Plan does not constitute an acquired right; (ii) the Plan
and participation in the Plan is offered by the Company on a wholly
discretionary basis; (iii) participation in the Plan is voluntary; and (iv) the
Company and any Parent, Subsidiary or Affiliates are not responsible for any
decrease in the value of the shares.
Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages as a result of
your participation in the Plan and therefore grant a full and broad release to
the Employer, the Company and any Parent, Subsidiary or Affiliates with respect
to any claim that may arise under the Plan.




--------------------------------------------------------------------------------




Spanish Translation
Modification. Al aceptar las Unidades de Accion Restringida, usted reconoce y
acuerda que cualquier modification del Plan o su terminacion no constituye un
cambio o desmejora de los terminos y condiciones de empleo.
Declaracion de Politica. El Otorgarmiento de Unidades de Accion Restringida de
la Compañia en virtud del Plan es unilateral y discrecional y, por lo tanto, la
Compañia se reserva el derecho absoluto de modificar y discontinuar el mismo en
cualquier tiempo, sin responsabilidad alguna.
La Compañia, con oficinas registradas ubicadas en the U.S., es la unica
responsable de la administración del Plan y de la participación en el mismo y la
adquisición de Acciones no establece de forma alguna una relación de trabajo
entre usted y la Compañia, ya que su participación en el Plan es completamente
comercial y el unico empleador es en caso de ser aplicable, asi como tampoco
establece ningun derecho entre la persona que tenga el derecho a optar y el
Empleador.
Reconocimiento del Documento del Plan. Al aceptar el Otorgamiento de las
Unidades de Acciόn Restringida, usted reconoce que ha recibido copias del Plan,
ha revisado el mismo, al igual que la totalidad del Acuerdo y, que ha entendido
y aceptado completamente todas las disposiciones contenidas en el Plan y en el
Acuerdo.
Adicionalmente, al firmar el Acuerdo, reconoce que ha leido, y que aprueba
especifica y expresamente los términos y condiciones contenidos en la Renuncia
de Derecho o Reclamo por Compensación del Acuerdo, en el cual se encuentra
claramente descrito y establecido lo siguiente: (i) la participación en el Plan
no constituye un derecho adquirido; (ii) el plan y la participación en el mismo
es ofrecida por la Compañia de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañia, asi como su Sociedad
controlante, Subsidiaria o Filiales no son responsables por cualquier
disminución en el valor de las Acciones.
Finalmente, declara que no se reserva ninguna acciόn o derecho para interponer
una demanda en contra de la Compañia por compensación, dano o perjuicio alguno
como resultado de su participación en el Plan y, en consecuencia, otorga el más
amplio finiquito al Empleador, asi como a la Compañia, a su Sociedad
controlante, Subsidiaria o Filiales con respecto a cualquier demanda que pudiera
originarse en virtud del Plan.
Netherlands
Notifications
Insider-Trading Notification. You should be aware of the Dutch insider-trading
rules which may prohibit you from effectuating certain transactions involving
shares if you have inside information about the Company. If you are uncertain
whether the insider-trading rules apply to you, you should consult your personal
legal advisor.
Norway
No country specific provisions.




--------------------------------------------------------------------------------




Poland
Terms and Conditions
Consent to Receive Information in English. By accepting the Award, you confirm
having read and understood the Plan and the Agreement, which were provided in
the English language. You accept the terms of those documents accordingly.
Section 2.11 item (h) of the Award Agreement shall be also understood as that
the grant and your participation in the Plan will not be interpreted to form or
be part of terms and conditions of your employment or service with any
Subsidiary or affiliate of the Company.
Notifications
Exchange Control Information. If you hold foreign securities (including shares
pursuant to the Award) and maintain accounts abroad, you may be required to file
certain reports with the National Bank of Poland. Specifically, if the value of
securities and cash held in such foreign accounts exceeds PLN 7,000,000 at the
end of the year, you must file reports on the transactions and balances of the
accounts on a quarterly basis by the 20th day of the month following the end of
each quarter and an annual report by no later than January 30 of the following
calendar year. Such reports are filed on special forms available on the website
of the National Bank of Poland. Additionally, if you are a Polish citizen and
you transfer funds abroad in excess of the PLN equivalent of €15,000, the
transfer must be made through an authorized bank, a payment institution or an
electronic money institution authorized to render payment services.
Portugal
Notifications
Exchange Control Information. If you receive shares pursuant to the Award, the
acquisition of the shares should be reported to the Banco de Portugal for
statistical purposes. If the shares are deposited with a commercial bank or
financial intermediary in Portugal, such bank or financial intermediary will
submit the report on your behalf. If the shares are not deposited with a
commercial bank or financial intermediary in Portugal, you are responsible for
submitting the report to the Banco de Portugal.
Romania
Notifications
Exchange Control Information. Payments by Romanian citizens to or from
non-residents in excess of €50,000 should be reported to the National Bank of
Romania (“NBR”) for statistical purposes. If you deposit the proceeds from the
sale of shares issued to you at vesting in a bank account in Romania, you may be
required to provide the Romanian bank with appropriate documentation explaining
the source of the funds. You should consult your personal advisor to determine
whether you will be required to submit such documentation to the Romanian bank.




--------------------------------------------------------------------------------




Insider-Trading Notification. You should be aware of the Romanian
insider-trading rules which may prohibit you from effectuating certain
transactions involving shares if you have inside information about the Company.
If you are uncertain whether the insider-trading rules apply to you, you should
consult your personal legal advisor.
Russia
Terms and Conditions
(i)U.S. Transaction. You understand that the PRSUs shall be valid and this
Agreement shall be concluded and become effective only when the Agreement is
electronically received by the Company in the United States. Upon vesting, any
shares to be issued to you shall be delivered to you through a bank or brokerage
account in the United States. You are not permitted to sell the shares directly
to other Russian legal entities or individuals.
Notifications
(ii)Exchange Control Information. Under current exchange control regulations,
within a reasonably short time after sale of the shares issued at vesting, you
must repatriate the sale proceeds to Russia. Such sale proceeds must be
initially credited to you through a foreign currency account at an authorized
bank in Russia. After the sale proceeds are initially received in Russia, they
may be further remitted to foreign banks in accordance with Russian exchange
control laws.
(iii)You are encouraged to contact your personal advisor before remitting your
sale proceeds to Russia as exchange control requirements may change.
Securities Law Notification. This Appendix, the Agreement, the Plan and all
other materials that you may receive regarding participation in the Plan do not
constitute advertising or an offering of securities in Russia. Absent any
requirement under local law, the issuance of securities pursuant to the Plan has
not and will not be registered in Russia; hence, the securities described in any
Plan-related documents may not be used for offering or public circulation in
Russia.
Serbia
No country specific provisions.
Slovakia
No country specific provisions.




--------------------------------------------------------------------------------




Slovenia
No country specific provisions.
South Africa
Terms and Conditions
Taxes. By accepting the PRSUs, you agree that, immediately upon vesting of the
PRSUs, you will notify your employer of the amount of any gain realized. If you
fail to advise your employer of the gain realized upon vesting, you may be
liable for a fine. You will be solely responsible for paying any difference
between the actual tax liability and the amount withheld by your employer.
Notifications
Exchange Control Information. Because no transfer of funds from South Africa is
required under the PRSUs, no filing or reporting requirements should apply when
the award is granted nor when Ordinary Shares are issued upon vesting of the
PRSUs. However, because the exchange control regulations are subject to change,
you should consult your personal advisor prior to vesting and settlement of the
award to ensure compliance with current regulations.
Spain
Terms and Conditions
No Entitlement for Claims or Compensation. By accepting the award of PRSUs, you
consent to participation in the Plan, and acknowledge that you have received a
copy of the Plan document. You understand that the Company has unilaterally,
gratuitously and in its sole discretion decided to make awards of PRSUs under
the Plan to individuals who may be employees, consultants and directors
throughout the world. The decision is limited and entered into based upon the
express assumption and condition that any PRSUs will not economically or
otherwise bind the Company or any Parent, Subsidiary or Affiliate, including
your employer, on an ongoing basis, other than as expressly set forth in the
Agreement. Consequently, you understand that the Award is given on the
assumption and condition that the PRSUs shall not become part of any employment
contract (whether with the Company or any Parent, Subsidiary or Affiliate,
including your employer) and shall not be considered a mandatory benefit, salary
for any purpose (including severance compensation) or any other right
whatsoever. Furthermore, you understand and freely accept that there is no
guarantee that any benefit whatsoever shall arise from the award, which is
gratuitous and discretionary, since the future value of the PRSUs and the
underlying shares is unknown and unpredictable. You also understand that this
Award would not be made but for the assumptions and conditions set forth
hereinabove; thus, you understand, acknowledge and freely accept that, should
any or all of the assumptions be mistaken or any of the conditions not be met
for any reason, the Award, the PRSUs and any right to the underlying shares
shall be null and void.
Notifications
Exchange Control Information. You must declare the acquisition of Ordinary
Shares to the Dirección General de Politica Comercial e Inversiones Exteriores
("DGPCIE") of the Ministerio de




--------------------------------------------------------------------------------




Economia for statistical purposes. You must also declare the ownership of any
Ordinary Shares with the Directorate of Foreign Transactions each January while
the shares are owned. In addition, you wish to import the share certificates
into Spain, you must declare the importation of such securities to the DGPCIE.
When receiving foreign currency payments derived from the ownership of Ordinary
Shares (i.e., dividends or sale proceeds), you must inform the financial
institution receiving the payment of the basis upon which such payment is made.
You will need to provide the following information: (i) your name, address, and
fiscal identification number; (ii) the name and corporate domicile of the
Company; (iii) the amount of the payment and the currency used; (iv) the country
of origin; (v) the reasons for the payment; and (vi) further information that
may be required.
Tax Information. If you hold assets or rights outside of Spain (including shares
acquired under the Plan), you may have to file an informational tax report with
the tax authorities declaring such ownership. Generally, if the value of your
foreign investments exceeds €50,000, you may have to file this informational
return. Please note that reporting requirements are based on what you have
previously disclosed and the increase in value of such and the total value of
certain groups of foreign assets. Also, the thresholds for annual filing
requirements may change each year. Therefore, you should consult your personal
advisor regarding whether you will be required to file an informational tax
report for asset and rights that you hold abroad.
Sweden
Terms and Conditions
The following shall apply in addition to what is set out under section 2.14 of
the Award Agreement:
Forfeiture of entitlements under the Plan in case of termination shall apply in
case of termination of employment regardless of whether such termination of
employment may be justified under Swedish employment protection legislation, and
regardless of whether such termination may be challenged by you, and regardless
of whether such termination is invalidated by verdict or a court order.
Switzerland
Notifications
Securities Law Notification The award is considered a private offering in
Switzerland; therefore, it is not subject to registration in Switzerland.
Turkey
No country specific provisions.
Ukraine
Notifications




--------------------------------------------------------------------------------




Exchange Control Information. Exchange control rules change frequently and you
should consult your personal advisor to determine whether you are required to
obtain a license for obtaining shares of a foreign company from the National
Bank of Ukraine (NBU).
Terms and Conditions
The Award will be outside the scope of your employment or service contract (if
any) and as such will not constitute a part of your compensation package under
the respective employment or service contract.
United Kingdom
Terms and Conditions
Income Tax and National Insurance Contribution Withholding. The following
provision supplements the terms in the Agreement:
If payment or withholding of the income tax due in connection with the PRSUs is
not made within ninety (90) days of the end of the U.K. tax year in which the
event giving rise to the income tax liability or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
occurred (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by you to your employer, effective as of the Due Date.
You agree that the loan will bear interest at the then-current official rate of
Her Majesty’s Revenue & Customs (“HMRC”), it shall be immediately due and
repayable, and the Company or your employer may recover it at any time
thereafter by any of the means referred to in Section 2.7 of the Agreement.
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), you will not be eligible for a loan from the Company
or your employer to cover the income tax liability. In the event that you are a
director or executive officer and the income tax is not collected from or paid
by the Due Date, the amount of any uncollected income tax will constitute a
benefit to you on which additional income tax and national insurance
contributions (“NICs”) will be payable. You will be responsible for reporting
any income tax for reimbursing the Company or your employer the value of any
employee NICs due on this additional benefit.
* * * * *




--------------------------------------------------------------------------------








PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT FOR NON-U.S. PARTICIPANTS
(PERFORMANCE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        Participant Name


RE:        Notice of Restricted Stock Unit Award (Performance-Based)
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award for non-U.S. participants under the Perrigo Company plc 2013 Long-Term
Incentive Plan (the “Plan”), effective as of Grant Date (the “Grant Date”). This
Award consists of performance-based restricted stock units. The terms and
conditions of this incentive are set forth in the remainder of this agreement
(including any special terms and conditions set forth in any appendix for your
country (“Appendix”)) (collectively, the “Agreement”). The capitalized terms
that are not otherwise defined in this Agreement shall have the meanings
ascribed to such terms under the Plan.
SECTION 1
Restricted Stock Units – Performance-Based Vesting
1.1    Grant. As of the Grant Date, the Company grants to you Number of Awards
Granted restricted stock units (“Performance Restricted Stock Units” or
“PRSUs”), subject to the terms and conditions set forth in this Agreement. The
number of Performance Restricted Stock Units awarded in this Section 1.1 is
referred to as the “Target Award.” The Target Award may be increased or
decreased depending on the level of attainment of Performance Goals for
designated Performance Measures as described in Section 1.2. Each Performance
Restricted Stock Unit shall entitle you to one ordinary share of the Company,
nominal value €0.001 per share (“Ordinary Share”) on the PRSU Vesting Date set
forth in Section 1.2, provided the applicable Performance Goals for each
Performance Measure are satisfied.
1.2    Vesting. The number of Performance Restricted Stock Units awarded in
Section 1.1 vesting, if any, shall be determined as of the PRSU Vesting Date.
That number will be determined based on the average level of attainment of
annual Performance Measure(s) for each fiscal year in the Performance Period, in
accordance with the schedule determined by the Committee at the time the
Performance Measures and applicable Performance Goals are established by the
Committee.
The Committee shall establish annually one or more Performance Measures and the
Performance Goals with respect to each Performance Measure that must be attained
for Threshold, Target and Maximum performance for a fiscal year. The Performance
Measure and Performance Goals for each fiscal year will be provided to you.




--------------------------------------------------------------------------------




Following the end of each fiscal year in the Performance Period, the Committee
will determine the percentage of Target Award PRSUs that would be payable for
such fiscal year, based on the attainment of the Performance Goals for each
Performance Measure(s) established by the Committee for that fiscal year. The
percentage of the Target Award that would be payable under the schedule shall be
adjusted, pro rata, to reflect attained performance between Threshold and
Target, and Target and Maximum.
At the end of the Performance Period, the percentage payout for each fiscal year
in the Performance Period will be averaged to determine the actual percentage of
Target Award PRSUs that will vest and be payable on the PRSU Vesting Date. In no
event will the calculation of a positive payout percentage for any fiscal year
be construed to guarantee that any PRSUs will vest on the PRSU Vesting Date.
Payout percentages for the individual fiscal years are determined solely for
purposes of determining the average annual payout percentage for the three-year
Performance Period.
Except as provided in Section 1.4, the PRSUs will be permanently forfeited if
your Termination Date occurs prior to the PRSU Vesting Date. If the average
annual performance payout for the Performance Period is less than the Threshold
performance level established by the Committee, all PRSUs that have not
previously been forfeited shall be forfeited as of the PRSU Vesting Date. If the
average annual performance payout for the Performance Period exceeds the Maximum
performance level established by the Committee, then in no event will the number
of PRSUs vesting exceed 200% of the Target Award.
1.3    Definitions. The following terms shall have the following meanings under
this Section 1.
(a)    “Performance Goal” means the level of performance that must be attained
with respect to a Performance Measure for a fiscal year for Minimum, Target and
Maximum payout.
(b)    “Performance Measure” for any fiscal year means one or more financial
measures, as determined by the Committee. The Committee shall provide how the
Performance Measure will be adjusted, if at all, as a result of extraordinary
events or circumstances, as determined by the Committee, or to exclude the
effects of extraordinary, unusual, or non-recurring items; changes in applicable
laws, regulations, or accounting principles; currency fluctuations; discontinued
operations; non-cash items, such as amortization, depreciation, or reserves;
asset impairment; or any recapitalization, restructuring, reorganization,
merger, acquisition, divestiture, consolidation, spin-off, split-up,
combination, liquidation, dissolution, sale of assets, or other similar
corporation transaction.
(c)    “Performance Period” means a period of three consecutive fiscal years of
the Company, beginning with the first day of the fiscal year of the Company in
which the Grant Date occurs and ending on the last day of the third fiscal year
in the 3-year period.
(d)    “PRSU Vesting Date” means the last day of the Performance Period.




--------------------------------------------------------------------------------




(e)    “Separation for Good Reason” means your voluntary resignation from the
Company and the existence of one or more of the following conditions that arose
without your consent: (i) a material change in the geographic location at which
you are required to perform services, such that your commute between home and
your primary job site increases by more than 30 miles, or (ii) a material
diminution in your authority, duties or responsibilities or a material
diminution in your base compensation or incentive compensation opportunities;
provided, however, that a voluntary resignation from the Company shall not be
considered a Separation for Good Reason unless you provide the Company with
notice, in writing, of your voluntary resignation and the existence of the
condition(s) giving rise to the separation within 90 days of its initial
existence. The Company will then have 30 days to remedy the condition, in which
case you will not be deemed to have incurred a Separation for Good Reason. In
the event the Company fails to cure the condition within the 30 day period, your
Termination Date shall occur on the 31st day following the Company’s receipt of
such written notice.
(f)    “Termination without Cause” means the involuntary termination of your
employment or contractual relationship by the Company without Cause, including,
but not limited to, (i) a termination effective when you exhaust an approved
leave of absence, and (ii) a situation where you are on an approved leave of
absence during which your position is protected under applicable leave law, you
return from such leave, and you cannot be placed in employment or other form of
contractual relationship with the Company.
1.4    Special Vesting Rules. Notwithstanding Section 1.2 above, if your
Termination Date occurs by reason of a Termination without Cause or a Separation
for Good Reason on or after a Change in Control (as defined in the Plan and as
such definition may be amended hereafter) and prior to the two (2) year
anniversary of the Change in Control, all of the Performance Restricted Stock
Units awarded under Section 1.1 that have not previously been forfeited shall
become fully vested as if Target performance had been obtained for the
Performance Period effective as of your Termination Date. If your Termination
Date occurs because of death, Disability, or Retirement, the Performance
Restricted Stock Units shall vest or be forfeited as of the PRSU Vesting Date
set forth in Section 1.2, based on the attainment of the performance goals. If
your Termination Date occurs because of an Involuntary Termination for Economic
Reasons, the Company’s Chief Executive Officer (or the Committee, if you are
subject to Section 16 of the Exchange Act), in his or her sole and absolute
discretion, may permit all or part of the Performance Restricted Stock Units
awarded hereunder to remain outstanding and vest or be forfeited as of the date
set forth in Section 1.2, depending on the attainment of Performance Goals;
provided, however, that if your Termination Date occurs for a reason that is
both described in this sentence and in the first sentence of this Section 1.4,
the special vesting rules described in the first sentence of this Section 1.4
shall apply in lieu of the vesting rules described in this sentence. To the
extent that the Chief Executive Officer (or Committee, if applicable) does not
exercise discretionary authority to allow Performance Restricted Stock Units to
remain outstanding on the date of your Involuntary Termination for Economic
Reasons, such Restricted Stock Units shall be permanently forfeited.
1.5    Settlement of Performance Restricted Stock Units. As soon as practicable
following the date of the Committee’s first regularly scheduled meeting
following the last day of




--------------------------------------------------------------------------------




the Performance Period at which the Committee certifies the average payout for
each of the three years in the Performance Period, the Company shall transfer to
you one Ordinary Share for each Performance Restricted Stock Unit, if any, that
becomes vested pursuant to Section 1.2 or 1.4 of this Agreement (the date of any
such transfer shall be the “settlement date” for purposes of this Agreement);
provided, however, the Company in its discretion may settle Performance
Restricted Stock Units in cash, based on the fair market value of the shares on
the PRSU Vesting Date. No fractional shares shall be transferred. Any fractional
share shall be rounded to the nearest whole share. The income attributable to
the vesting of PRSUs and the amount of any required tax withholding will be
determined based on the value of the shares on the settlement date. Performance
Restricted Stock Units are not eligible for dividend equivalents.
SECTION 2
General Terms and Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any Ordinary Shares subject to the PRSUs awarded
under this Agreement prior to the date of issuance to you of a certificate or
certificates for such shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition, restriction, limitation or other
term or condition of the Plan as is relevant to this Agreement and as may be
specifically applied to it by the Committee. In the event of a conflict in the
provisions of this Agreement and the Plan, as a rule of construction the terms
of the Plan shall be deemed superior and apply.
2.5    Adjustments in Event of Change in Ordinary Shares. In the event of a
stock split, stock dividend, recapitalization, reclassification or combination
of shares, merger, sale of assets or similar event, the number and kind of
shares subject to Award under this Agreement will be appropriately adjusted in
an equitable manner to prevent dilution or enlargement of the rights granted to
or available for you.




--------------------------------------------------------------------------------




2.6    Acknowledgement. The Company and you agree that the PRSUs are granted
under and governed by the Notice of Grant, this Agreement (including the
Appendix) and by the provisions of the Plan (incorporated herein by reference).
You: (i) acknowledge receipt of a copy of each of the foregoing documents, (ii)
represent that you have carefully read and are familiar with their provisions,
and (iii) hereby accept the PRSUs subject to all of the terms and conditions set
forth herein and those set forth in the Plan and the Notice of Grant.
2.7    Responsibility for Taxes. Regardless of any action the Company or, if
different, the Affiliate employing or retaining you takes with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Affiliate employing or
retaining you. You further acknowledge that the Company and/or the Affiliate
employing or retaining you (1) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
PRSUs, including, but not limited to, the grant, vesting or settlement of the
PRSUs, the subsequent sale of Ordinary Shares acquired pursuant to such
settlement and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
PRSUs to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you have become subject to tax in more than
one jurisdiction between the PRSU Grant Date and the date of any relevant
taxable event, as applicable, you acknowledge that the Company and/or the
Affiliate employing or retaining you (or formerly employing or retaining you, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
(a)     Prior to any relevant taxable or tax withholding event, as applicable,
you will pay or make adequate arrangements satisfactory to the Company and/or
the Affiliate employing or retaining you to satisfy all Tax-Related Items. In
this regard, you authorize the Company and/or the Affiliate employing or
retaining you, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:
(1)    withholding from your wages or other cash compensation paid to you by the
Company and/or the Affiliate employing or retaining you; or
(2)    withholding from proceeds of the sale of Ordinary Shares acquired upon
settlement of the PRSUs either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization); or
(3)    withholding in Ordinary Shares to be issued upon settlement of the PRSUs.
(b)    To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in Ordinary Shares, for tax
purposes, you are deemed to have been




--------------------------------------------------------------------------------




issued the full number of Ordinary Shares subject to the vested PRSUs,
notwithstanding that a number of the Ordinary Shares are held back solely for
the purpose of paying the Tax-Related Items.
(c)    Finally, you shall pay to the Company or the Affiliate employing or
retaining you any amount of Tax-Related Items that the Company or the Affiliate
employing or retaining you may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Ordinary
Sharse or the proceeds of the sale of Ordinary Shares, if you fail to comply
with your obligations in connection with the Tax-Related Items.
2.8    Compliance with Applicable Law. The issuance of Ordinary Shares will be
subject to and conditioned upon compliance by the Company and you, including any
written representations, warranties and agreements as the Administrator may
request of you for compliance with all (i) applicable U.S. state and federal
laws and regulations, (ii) applicable laws of the country where you reside
pertaining to the issuance or sale of Ordinary Shares, and (iii) applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Ordinary Shares may be listed or quoted at the time of such issuance
or transfer.
2.9    Short Term Deferral. Performance Restricted Stock Units payable under
this Agreement are intended to be exempt from Code Section 409A under the
exemption for short-term deferrals. Accordingly, Performance Restricted Stock
Units will be settled no later than the 15th day of the third month following
the later of (i) the end of the Employee’s taxable year in which the PRSU
Vesting Date occurs, or (ii) the end of the fiscal year of the Company in which
the PRSU Vesting Date occurs.
2.10    Data Privacy.
(a)    By entering into this Agreement and accepting this Award, you hereby
explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of your personal data as described in this Agreement
and any other PRSU grant materials by and among, as applicable, the Affiliate
employing or retaining you, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.
(b)    You understand that the Company and the Affiliate employing or retaining
you may hold certain personal information about you, including, but not limited
to, your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Stock or directorships held in the Company, details of all PRSUs
or any other entitlement to shares of Stock awarded, canceled, exercised,
vested, unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).
(c)    You understand that Data will be transferred to legal counsel or a broker
or such other stock plan service provider as may be selected by the Company in
the future,




--------------------------------------------------------------------------------




which is assisting the Company with the implementation, administration and
management of the Plan. You understand that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than your country. You understand that if you reside outside the United States,
you may request a list with the names and addresses of any potential recipients
of the Data by contacting your local or Company human resources representative.
You authorize the Company and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that if you reside outside the United
States, you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local or Company human resources representative. You understand,
however, that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local or Company human resources representative.
2.11     Nature of Grant. In accepting the grant, you acknowledge, understand
and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, except as otherwise provided in the Plan;
(b)    the grant of the PRSUs is voluntary and occasional and does not create
any contractual or other right to receive future grants of PRSUs, or benefits in
lieu of PRSUs, even if PRSUs have been granted repeatedly in the past;
(c)    all decisions with respect to future PRSU grants, if any, will be at the
sole discretion of the Company;
(d)    you are voluntarily participating in the Plan;
(e)    the PRSUs and the Ordinary Shares subject to the PRSUs are an
extraordinary item which is outside the scope of your employment or service
contract, if any;
(f)    the PRSUs and the Ordinary Shares subject to the PRSUs are not intended
to replace any pension rights or compensation;
(g)    the PRSUs and the Ordinary Shares subject to the PRSUs are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be




--------------------------------------------------------------------------------




considered as compensation for, or relating in any way to, past services for the
Company, the Affiliate employing or retaining you or any other Affiliate;
(h)    the grant and your participation in the Plan will not be interpreted to
form an employment or service contract with the Company or any Affiliate;
(i)    the future value of the underlying Ordinary Shares is unknown,
indeterminable and cannot be predicted with certainty;
(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the PRSUs resulting from your Termination Date (for any reason
whatsoever, whether or not later found to be invalid and whether or not in
breach of employment laws in the jurisdiction where you are employed or
rendering services, or the terms of your employment agreement, if any), and in
consideration of the grant of the PRSUs to which you are otherwise not entitled,
you irrevocably agree never to institute any claim against the Company or the
Affiliate employing or retaining you, waive your ability, if any, to bring any
such claim, and release the Company and the Affiliate employing or retaining you
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim; and
(k)    you acknowledge and agree that neither the Company, the Affiliate
employing or retaining you nor any other Affiliate shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the PRSUs or of any amounts due to
you pursuant to the settlement of the PRSUs or the subsequent sale of any
Ordinary Shares acquired upon settlement.
2.12    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.13    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan, U.S.A.,
without regard to principals of conflict of laws. Any proceeding related to or
arising out of this Agreement shall be commenced, prosecuted or continued in the
Circuit Court in Kent County, Michigan located in Grand Rapids, Michigan or in
the United Stated District Court for the Western District of Michigan, and in
any appellate court thereof.
2.14    Forfeiture of PRSUs. If the Company, as a result of misconduct, is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in or failed
to prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment relating to any
PRSUs earned or accrued during the twelve month




--------------------------------------------------------------------------------




period following the first public issuance or filing with the SEC (whichever
first occurred) of the financial document embodying such financial reporting
requirement, and (ii) all outstanding PRSUs (including related dividend
equivalents) that have not yet been settled shall be immediately forfeited. In
addition, Ordinary Shares acquired under this Agreement, and any gains or
profits on the sale of such Ordinary Shares, shall be subject to any “clawback”
or recoupment policy later adopted by the Company.
2.15    Appendix. Notwithstanding any provisions in this Agreement, the PRSU
grant shall be subject to any special terms and conditions set forth in any
Appendix to this Agreement for your country. Moreover, if you relocate to one of
the countries included in the Appendix, the special terms and conditions for
such country will apply to you, to the extent the Company determines that the
application of such provisions is necessary or advisable in order to comply with
laws of the country where you reside or to facilitate the administration of the
Plan. The Appendix constitutes part of this Agreement.
2.16    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the PRSUs and on
any Ordinary Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with laws of the
country where you reside or to facilitate the administration of the Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,








Print Name: ___________________________
Title:_________________________________




--------------------------------------------------------------------------------






APPENDIX


PERRIGO COMPANY PLC

Additional Terms and Provisions to
Restricted Stock Unit Award Agreement (Performance-Based)


Terms and Conditions
This Appendix (the “Appendix”) includes additional terms and conditions that
govern the restricted stock units (Performance-Based) (“PRSUs” or “Award”)
granted to you under the Plan if you reside in one of the countries listed
below. Certain capitalized terms used but not defined in this Appendix have the
meanings set forth in the Plan and/or the Agreement.
In addition, please note that the Award is exceptional in nature as it relates
to the specific cicumstances of acquisition of the shares of Omega Pharma.
Perrigo considers it to be a useful incentive for the combined portfolio to be
successful. Therefore, it will not create any entitlement to receive any similar
benefit in the future.
Notifications
This Appendix also includes country-specific information of which you should be
aware with respect to your participation in the Plan. The information is based
on the securities, exchange control and other laws in effect in the respective
countries as of December 2014. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that you do not rely on
the information noted herein as the only source of information relating to the
consequences of your participation in the Plan because the information may be
out of date at the time that you vest in the PRSUs and shares of the Company,
nominal value €0.001 per share (“shares”) are issued to you or the shares issued
upon vesting of the PRSUs are sold.
In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your particular
situation. Finally, please note that if you are a citizen or resident of a
country other than the country in which you are currently working, or transfers
employment after grant, the information contained in the Appendix may not be
applicable.






--------------------------------------------------------------------------------




Argentina
Notifications
Securities Law Information. Neither the Award nor the issuance of the shares are
publicly offered or listed on any stock exchange in Argentina. The offer is
private and not subject to the supervision of any Argentine governmental
authority.
Exchange Control Information. In the event that you transfer sales proceeds in
excess of US$50,000 from the sale of shares into Argentina in a single month,
you will be subject to certain exchange control reporting requirements. In
addition, you may be subject to a mandatory 30% restriction on holding of funds
brought into Argentina. Please note that exchange control regulations in
Argentina are subject to frequent change. You should consult with your personal
legal advisor regarding any exchange control obligations that you may have.
Australia
Terms and Conditions
PRSUs Settled in Shares Only. Notwithstanding any discretion contained in the
Plan, or any provision in the Agreement to the contrary, PRSUs granted to
employees in Australia shall be settled in shares only and do not provide any
right for you to receive a cash payment under this Award.
Notifications
Securities Information. If you acquire shares pursuant to the Award and you
offer the shares for sale to a person or entity resident in Australia, then the
offer may be subject to disclosure requirements under Australian law. You should
obtain legal advice on your disclosure obligations prior to making any such
offer.
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. The
Australian bank assisting with the transaction will file the report for you. If
there is no Australian bank involved in the transfer, you will have to file the
report.
Austria
Notifications
Exchange Control Information. If you hold shares of Company stock outside of
Austria, you must submit a report to the Austrian National Bank. An exemption
applies if the value of the shares as of any given quarter does not exceed
€30,000,000 or as of December 31 does not exceed €5,000,000. If the former
threshold is exceeded, quarterly obligations are imposed, whereas if the latter
threshold is exceeded, annual reports must be given. The annual reporting date
is as of December 31 and the deadline for filing the annual report is March 31
of the following year.
When shares are sold, there may be exchange control obligations if the cash
received is held outside Austria. If the transaction volume of all your accounts
abroad exceeds €3,000,000, the




--------------------------------------------------------------------------------




movements and balances of all accounts must be reported monthly, as of the last
day of the month, on or before the fifteenth day of the following month.
Belgium
No country specific provisions.
Czech Republic
Notifications
Exchange Control Information. The Czech National Bank may require you to report
the PRSUs and or Ordinary Shares received and the opening and maintenance of a
foreign account. However, because exchange control regulations change frequently
and without notice, you should consult your personal legal advisor prior to the
vesting of the PRSUs to ensure your compliance with current regulations. It is
your responsibility to comply with applicable Czech exchange control laws.
Denmark
Notifications
Exchange Control Information. If you establish an account holding shares
pursuant to the Award or an account holding cash outside Denmark, you must
report the account to the Danish Tax Administration. The form which should be
used in this respect can be obtained from a local bank. (Please note that these
obligations are separate from and in addition to the obligations described
below.)
Securities/Tax Reporting Information. If you hold shares acquired under the Plan
in a brokerage account with a broker or bank outside Denmark, you are required
to inform the Danish Tax Administration about the account. For this purpose, you
must file a Form V (Erklaering V) with the Danish Tax Administration. The Form V
must be signed both by you and by the applicable broker or bank where the
account is held. By signing the Form V, the broker or bank undertakes to forward
information to the Danish Tax Administration concerning the shares in the
account without further request each year. By signing the Form V, you authorize
the Danish Tax Administration to examine the account. A sample of the Form V can
be found at the following website: www.skat.dk.
In addition, if you open a brokerage account (or a deposit account with a U.S.
bank) for the purpose of holding cash outside Denmark, you are also required to
inform the Danish Tax Administration about this account. To do so, you must also
file a Form K (Erklaering K) with the Danish Tax Administration. The Form K must
be signed both by you and by the applicable broker or bank where the account is
held. By signing the Form K, the broker/bank undertakes an obligation, without
further request each year, to forward information to the Danish Tax
Administration concerning the content of the account. By signing the Form K, you
authorize the Danish Tax Administration to examine the account. A sample of Form
K can be found at the following website: www.skat.dk.






--------------------------------------------------------------------------------




Finland
There are no country specific provisions.
France
Terms and Conditions
Consent to Receive Information in English. By accepting the Award, you confirm
having read and understood the Plan and the Agreement, which were provided in
the English language. You accept the terms of those documents accordingly.
En acceptant cette attribution gratuite d'actions, vous confirmez avoir lu et
comprenez le Plan et ce Contrat, incluant tous leurs termes et conditions, qui
ont été transmis en langue anglaise. Vous acceptez les dispositions de ces
documents en connaissance de cause.
Notifications
Exchange Control Information. If you hold Ordinary Shares outside of France or
maintain a foreign bank account, you are required to report such to the French
tax authorities when you file your annual tax return.
Germany
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares acquired under the Plan, the bank will make the report for you. In
addition, you must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis.
Greece
Notifications
Exchange Control Information. Pursuant to your Award, if you withdraw funds in
excess of €15,000 from a bank in Greece and remit those funds out of Greece, you
may be required to submit certain documentation/ information to the Greek bank
to ensure that the transfer is not in violation of Greek anti-money laundering
rules.
Hungary
No country specific provisions.






--------------------------------------------------------------------------------




India
Notifications
Exchange Control Notification. You must repatriate all proceeds received from
the sale of the shares to India within 90 days after sale. You will receive a
foreign inward remittance certificate (“FIRC”) from the bank where you deposit
the foreign currency. You should maintain the FIRC as evidence of the
repatriation of funds in the event that the Reserve Bank of India or the
employer requests proof of repatriation.
Tax Information. The amount subject to tax at vesting will partially be
dependent upon a valuation that the Company or your employer will obtain from a
Merchant Banker in India. Neither the Company nor your employer has any
responsibility or obligation to obtain the most favorable valuation possible,
nor obtain valuations more frequently than required under Indian tax law.
Ireland
Notifications
Director Notification Obligation. If you are a director, shadow director or
secretary of the Company or an Irish Subsidiary or Affiliate of the Company, and
you acquire or dispose of an interest under this Agreement comprising more than
1% of the share capital in the Company, you must notify the entity in which you
hold that office (whether the Company itself or an Irish Subsidiary or Affiliate
of the Company) in writing within five business days of receiving or disposing
of an interest in the Company, or within five business days of becoming aware of
the event giving rise to the notification requirement or within five days of
becoming a director or secretary if such an interest exists at the time. This
notification requirement also applies with respect to the interests of a spouse
or children under the age of 18 (whose interests will be attributed to the
director, shadow director or secretary).
Italy
Terms and Conditions
Data Privacy Notice. The following provision supplements the terms in the
Agreement:
You understand that your employer and/or the Company may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social security number (or any other social
or national identification number), salary, nationality, job title, number of
Ordinary Shares held and the details of all PRSUs or any other entitlement to
Ordinary Shares awarded, cancelled, exercised, vested, unvested or outstanding
(the “Data”) for the purpose of implementing, administering and managing your
participation in the Plan. You are aware that providing the Company with the
Data is necessary for the performance of this Agreement and that your refusal to
provide such Data would make it impossible for the Company to perform its
contractual obligations and may affect your ability to participate in the Plan.
The "Controller" of personal data processing is Perrigo Company, plc, with
registered offices at Allegan, Michigan, USA, and, pursuant to D.lgs 196/2003,
its representative David A. McConnell. You understand that the Data may be
transferred to the Company or any of its subsidiaries or




--------------------------------------------------------------------------------




affiliates, or to any third parties assisting in the implementation,
administration and management of the Plan, including any transfer required to a
broker or other third party with whom Ordinary Shares acquired pursuant to the
vesting of the PRSUs or cash from the sale of Ordinary Shares acquired pursuant
to the Plan may be deposited. Furthermore, the recipients that may receive,
possess, use, retain and transfer such Data for the above mentioned purposes may
be located in Italy or elsewhere, including outside of the European Union and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Italy. The processing activity, including the
transfer of your personal data abroad, outside of the European Union, as herein
specified and pursuant to applicable laws and regulations, does not require your
consent thereto as the processing is necessary for the performance of
contractual obligations related to the implementation, administration and
management of the Plan. You understand that Data processing relating to the
purposes above specified shall take place under automated or non-automated
conditions, anonymously when possible, that comply with the purposes for which
Data are collected and with confidentiality and security provisions as set forth
by applicable laws and regulations, with specific reference to D.lgs. 196/2003.
You understand that Data will be held only as long as is required by law or as
necessary to implement, administer and manage your participation in the Plan.
You understand that pursuant to art.7 of D.lgs 196/2003, you have the right,
including but not limited to, access, delete, update, request the rectification
of your personal Data and cease, for legitimate reasons, the Data processing.
Furthermore, you are aware that your Data will not be used for direct marketing
purposes.
Plan Document Acknowledgment. In accepting the PRSUs, you acknowledge that you
have received a copy of the Plan and the Agreement and have reviewed the Plan
and the Agreement, including this Appendix, in their entirety and fully
understand and accept all provisions of the Plan and the Agreement, including
this Appendix.
Notifications
Tax/Exchange Control Information. You are required to report on your annual tax
return: (a) any transfers of cash or Ordinary Shares to or from Italy exceeding
€10,000 or the equivalent amount in U.S. dollars; (b) any foreign investments or
investments (including the Ordinary Shares issued at vesting of the PRSUs, cash
or proceeds from the sale of Ordinary Shares acquired under the Plan) held
outside of Italy exceeding €10,000 or the equivalent amount in U.S. dollars, if
the investment may give rise to income in Italy (this will include reporting the
Ordinary Shares issued at vesting of the PRSUs if the fair market value of such
Ordinary Shares combined with other foreign assets exceed €10,000); and (c) the
amount of the transfers to and from abroad which have had an impact during the
calendar year on your foreign investments or investments held outside of Italy.
You are exempt from the formalities in (a) if the investments are made through
an authorized broker resident in Italy, as the broker will comply with the
reporting obligation on your behalf.
Kazakhstan
Notifications
Exchange Control Information. Although Kazakh residents are no longer required
to obtain a license from the National Bank of Kazakhstan in advance of obtaining
securities in foreign




--------------------------------------------------------------------------------




companies, you are nevertheless required to notify the National Bank of
Kazakhstan when you acquire shares under the Plan.
Latvia
No country specific provisions.
Luxembourg
Notifications
Exchange Control Information. You are required to report any inward remittances
of funds to the Banque Central de Luxembourg and/or the Service Central de La
Statistique et des Etudes Economiques within 15 working days following the month
during the transaction occurred. If a Luxembourg financial institution is
involved in the transaction, it generally will fulfill the reporting obligation
on your behalf.
Mexico
Modification. By accepting the PRSUs, you understand and agree that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.
Policy Statement. The award of the PRSUs the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.
The Company, with registered offices in the U.S., is solely responsible for the
administration of the Plan and participation in the Plan and the acquisition of
shares does not, in any way, establish an employment relationship between you
and the Company since you are participating in the Plan on a wholly commercial
basis and the sole employer is as applicable, nor does it establish any rights
between you and the Employer.
Plan Document Acknowledgment. By accepting the award of the PRSUs, you
acknowledge that you have received copies of the Plan, have reviewed the Plan
and the Agreement in their entirety and fully understand and accept all
provisions of the Plan and the Agreement.
In addition, by signing the Agreement, you further acknowledge that you have
read and specifically and expressly approve the terms and conditions in the
Agreement, in which the following is clearly described and established: (i)
participation in the Plan does not constitute an acquired right; (ii) the Plan
and participation in the Plan is offered by the Company on a wholly
discretionary basis; (iii) participation in the Plan is voluntary; and (iv) the
Company and any Parent, Subsidiary or Affiliates are not responsible for any
decrease in the value of the shares.
Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages as a result of
your participation in the Plan and therefore grant a full and broad release to
the Employer, the Company and any Parent, Subsidiary or Affiliates with respect
to any claim that may arise under the Plan.




--------------------------------------------------------------------------------




Spanish Translation
Modification. Al aceptar las Unidades de Accion Restringida, usted reconoce y
acuerda que cualquier modification del Plan o su terminacion no constituye un
cambio o desmejora de los terminos y condiciones de empleo.
Declaracion de Politica. El Otorgarmiento de Unidades de Accion Restringida de
la Compañia en virtud del Plan es unilateral y discrecional y, por lo tanto, la
Compañia se reserva el derecho absoluto de modificar y discontinuar el mismo en
cualquier tiempo, sin responsabilidad alguna.
La Compañia, con oficinas registradas ubicadas en the U.S., es la unica
responsable de la administración del Plan y de la participación en el mismo y la
adquisición de Acciones no establece de forma alguna una relación de trabajo
entre usted y la Compañia, ya que su participación en el Plan es completamente
comercial y el unico empleador es en caso de ser aplicable, asi como tampoco
establece ningun derecho entre la persona que tenga el derecho a optar y el
Empleador.
Reconocimiento del Documento del Plan. Al aceptar el Otorgamiento de las
Unidades de Acciόn Restringida, usted reconoce que ha recibido copias del Plan,
ha revisado el mismo, al igual que la totalidad del Acuerdo y, que ha entendido
y aceptado completamente todas las disposiciones contenidas en el Plan y en el
Acuerdo.
Adicionalmente, al firmar el Acuerdo, reconoce que ha leido, y que aprueba
especifica y expresamente los términos y condiciones contenidos en la Renuncia
de Derecho o Reclamo por Compensación del Acuerdo, en el cual se encuentra
claramente descrito y establecido lo siguiente: (i) la participación en el Plan
no constituye un derecho adquirido; (ii) el plan y la participación en el mismo
es ofrecida por la Compañia de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañia, asi como su Sociedad
controlante, Subsidiaria o Filiales no son responsables por cualquier
disminución en el valor de las Acciones.
Finalmente, declara que no se reserva ninguna acciόn o derecho para interponer
una demanda en contra de la Compañia por compensación, dano o perjuicio alguno
como resultado de su participación en el Plan y, en consecuencia, otorga el más
amplio finiquito al Empleador, asi como a la Compañia, a su Sociedad
controlante, Subsidiaria o Filiales con respecto a cualquier demanda que pudiera
originarse en virtud del Plan.
Netherlands
Notifications
Insider-Trading Notification. You should be aware of the Dutch insider-trading
rules which may prohibit you from effectuating certain transactions involving
shares if you have inside information about the Company. If you are uncertain
whether the insider-trading rules apply to you, you should consult your personal
legal advisor.
Norway
No country specific provisions.




--------------------------------------------------------------------------------




Poland
Terms and Conditions
Consent to Receive Information in English. By accepting the Award, you confirm
having read and understood the Plan and the Agreement, which were provided in
the English language. You accept the terms of those documents accordingly.
Section 2.11 item (h) of the Award Agreement shall be also understood as that
the grant and your participation in the Plan will not be interpreted to form or
be part of terms and conditions of your employment or service with any
Subsidiary or affiliate of the Company.
Notifications
Exchange Control Information. If you hold foreign securities (including shares
pursuant to the Award) and maintain accounts abroad, you may be required to file
certain reports with the National Bank of Poland. Specifically, if the value of
securities and cash held in such foreign accounts exceeds PLN 7,000,000 at the
end of the year, you must file reports on the transactions and balances of the
accounts on a quarterly basis by the 20th day of the month following the end of
each quarter and an annual report by no later than January 30 of the following
calendar year. Such reports are filed on special forms available on the website
of the National Bank of Poland. Additionally, if you are a Polish citizen and
you transfer funds abroad in excess of the PLN equivalent of €15,000, the
transfer must be made through an authorized bank, a payment institution or an
electronic money institution authorized to render payment services.
Portugal
Notifications
Exchange Control Information. If you receive shares pursuant to the Award, the
acquisition of the shares should be reported to the Banco de Portugal for
statistical purposes. If the shares are deposited with a commercial bank or
financial intermediary in Portugal, such bank or financial intermediary will
submit the report on your behalf. If the shares are not deposited with a
commercial bank or financial intermediary in Portugal, you are responsible for
submitting the report to the Banco de Portugal.
Romania
Notifications
Exchange Control Information. Payments by Romanian citizens to or from
non-residents in excess of €50,000 should be reported to the National Bank of
Romania (“NBR”) for statistical purposes. If you deposit the proceeds from the
sale of shares issued to you at vesting in a bank account in Romania, you may be
required to provide the Romanian bank with appropriate documentation explaining
the source of the funds. You should consult your personal advisor to determine
whether you will be required to submit such documentation to the Romanian bank.




--------------------------------------------------------------------------------




Insider-Trading Notification. You should be aware of the Romanian
insider-trading rules which may prohibit you from effectuating certain
transactions involving shares if you have inside information about the Company.
If you are uncertain whether the insider-trading rules apply to you, you should
consult your personal legal advisor.
Russia
Terms and Conditions
(iv)U.S. Transaction. You understand that the PRSUs shall be valid and this
Agreement shall be concluded and become effective only when the Agreement is
electronically received by the Company in the United States. Upon vesting, any
shares to be issued to you shall be delivered to you through a bank or brokerage
account in the United States. You are not permitted to sell the shares directly
to other Russian legal entities or individuals.
Notifications
(v)Exchange Control Information. Under current exchange control regulations,
within a reasonably short time after sale of the shares issued at vesting, you
must repatriate the sale proceeds to Russia. Such sale proceeds must be
initially credited to you through a foreign currency account at an authorized
bank in Russia. After the sale proceeds are initially received in Russia, they
may be further remitted to foreign banks in accordance with Russian exchange
control laws.
(vi)You are encouraged to contact your personal advisor before remitting your
sale proceeds to Russia as exchange control requirements may change.
Securities Law Notification. This Appendix, the Agreement, the Plan and all
other materials that you may receive regarding participation in the Plan do not
constitute advertising or an offering of securities in Russia. Absent any
requirement under local law, the issuance of securities pursuant to the Plan has
not and will not be registered in Russia; hence, the securities described in any
Plan-related documents may not be used for offering or public circulation in
Russia.
Serbia
No country specific provisions.
Slovakia
No country specific provisions.




--------------------------------------------------------------------------------




Slovenia
No country specific provisions.
South Africa
Terms and Conditions
Taxes. By accepting the PRSUs, you agree that, immediately upon vesting of the
PRSUs, you will notify your employer of the amount of any gain realized. If you
fail to advise your employer of the gain realized upon vesting, you may be
liable for a fine. You will be solely responsible for paying any difference
between the actual tax liability and the amount withheld by your employer.
Notifications
Exchange Control Information. Because no transfer of funds from South Africa is
required under the PRSUs, no filing or reporting requirements should apply when
the award is granted nor when Ordinary Shares are issued upon vesting of the
PRSUs. However, because the exchange control regulations are subject to change,
you should consult your personal advisor prior to vesting and settlement of the
award to ensure compliance with current regulations.
Spain
Terms and Conditions
No Entitlement for Claims or Compensation. By accepting the award of PRSUs, you
consent to participation in the Plan, and acknowledge that you have received a
copy of the Plan document. You understand that the Company has unilaterally,
gratuitously and in its sole discretion decided to make awards of PRSUs under
the Plan to individuals who may be employees, consultants and directors
throughout the world. The decision is limited and entered into based upon the
express assumption and condition that any PRSUs will not economically or
otherwise bind the Company or any Parent, Subsidiary or Affiliate, including
your employer, on an ongoing basis, other than as expressly set forth in the
Agreement. Consequently, you understand that the Award is given on the
assumption and condition that the PRSUs shall not become part of any employment
contract (whether with the Company or any Parent, Subsidiary or Affiliate,
including your employer) and shall not be considered a mandatory benefit, salary
for any purpose (including severance compensation) or any other right
whatsoever. Furthermore, you understand and freely accept that there is no
guarantee that any benefit whatsoever shall arise from the award, which is
gratuitous and discretionary, since the future value of the PRSUs and the
underlying shares is unknown and unpredictable. You also understand that this
Award would not be made but for the assumptions and conditions set forth
hereinabove; thus, you understand, acknowledge and freely accept that, should
any or all of the assumptions be mistaken or any of the conditions not be met
for any reason, the Award, the PRSUs and any right to the underlying shares
shall be null and void.
Notifications
Exchange Control Information. You must declare the acquisition of Ordinary
Shares to the Dirección General de Politica Comercial e Inversiones Exteriores
("DGPCIE") of the Ministerio de




--------------------------------------------------------------------------------




Economia for statistical purposes. You must also declare the ownership of any
Ordinary Shares with the Directorate of Foreign Transactions each January while
the shares are owned. In addition, you wish to import the share certificates
into Spain, you must declare the importation of such securities to the DGPCIE.
When receiving foreign currency payments derived from the ownership of Ordinary
Shares (i.e., dividends or sale proceeds), you must inform the financial
institution receiving the payment of the basis upon which such payment is made.
You will need to provide the following information: (i) your name, address, and
fiscal identification number; (ii) the name and corporate domicile of the
Company; (iii) the amount of the payment and the currency used; (iv) the country
of origin; (v) the reasons for the payment; and (vi) further information that
may be required.
Tax Information. If you hold assets or rights outside of Spain (including shares
acquired under the Plan), you may have to file an informational tax report with
the tax authorities declaring such ownership. Generally, if the value of your
foreign investments exceeds €50,000, you may have to file this informational
return. Please note that reporting requirements are based on what you have
previously disclosed and the increase in value of such and the total value of
certain groups of foreign assets. Also, the thresholds for annual filing
requirements may change each year. Therefore, you should consult your personal
advisor regarding whether you will be required to file an informational tax
report for asset and rights that you hold abroad.
Sweden
Terms and Conditions
The following shall apply in addition to what is set out under section 2.14 of
the Award Agreement:
Forfeiture of entitlements under the Plan in case of termination shall apply in
case of termination of employment regardless of whether such termination of
employment may be justified under Swedish employment protection legislation, and
regardless of whether such termination may be challenged by you, and regardless
of whether such termination is invalidated by verdict or a court order.
Switzerland
Notifications
Securities Law Notification The award is considered a private offering in
Switzerland; therefore, it is not subject to registration in Switzerland.
Turkey
No country specific provisions.
Ukraine
Notifications




--------------------------------------------------------------------------------




Exchange Control Information. Exchange control rules change frequently and you
should consult your personal advisor to determine whether you are required to
obtain a license for obtaining shares of a foreign company from the National
Bank of Ukraine (NBU).
Terms and Conditions
The Award will be outside the scope of your employment or service contract (if
any) and as such will not constitute a part of your compensation package under
the respective employment or service contract.
United Kingdom
Terms and Conditions
Income Tax and National Insurance Contribution Withholding. The following
provision supplements the terms in the Agreement:
If payment or withholding of the income tax due in connection with the PRSUs is
not made within ninety (90) days of the end of the U.K. tax year in which the
event giving rise to the income tax liability or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
occurred (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by you to your employer, effective as of the Due Date.
You agree that the loan will bear interest at the then-current official rate of
Her Majesty’s Revenue & Customs (“HMRC”), it shall be immediately due and
repayable, and the Company or your employer may recover it at any time
thereafter by any of the means referred to in Section 2.7 of the Agreement.
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), you will not be eligible for a loan from the Company
or your employer to cover the income tax liability. In the event that you are a
director or executive officer and the income tax is not collected from or paid
by the Due Date, the amount of any uncollected income tax will constitute a
benefit to you on which additional income tax and national insurance
contributions (“NICs”) will be payable. You will be responsible for reporting
any income tax for reimbursing the Company or your employer the value of any
employee NICs due on this additional benefit.
* * * * *




--------------------------------------------------------------------------------






PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(PERFORMANCE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        Participant Name
RE:        Notice of Restricted Stock Unit Award (Performance-Based)
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”), effective as of Grant Date (the “Grant Date”). This Award consists of
performance-based restricted stock units. The terms and conditions of this
incentive are set forth in the remainder of this agreement (the “Agreement”).
The capitalized terms that are not otherwise defined in this Agreement shall
have the meanings ascribed to such terms under the Plan.
SECTION 1
Restricted Stock Units – Performance-Based Vesting
1.1    Grant. As of the Grant Date, the Company grants to you Number of Awards
Granted restricted stock units (“Performance Restricted Stock Units” or
“PRSUs”), subject to the terms and conditions set forth in this Agreement. The
number of Performance Restricted Stock Units awarded in this Section 1.1 is
referred to as the “Target Award.” The Target Award may be increased or
decreased depending on the level of attainment of Performance Goals for
designated Performance Measures as described in Section 1.2. Each Performance
Restricted Stock Unit shall entitle you to one ordinary share of the Company,
nominal value €0.001 per share (“Ordinary Share”) on the PRSU Vesting Date set
forth in Section 1.2, provided the applicable Performance Goals for each
Performance Measure are satisfied.
1.2    Vesting. The number of Performance Restricted Stock Units awarded in
Section 1.1 vesting, if any, shall be determined as of the PRSU Vesting Date.
That number will be determined based on the average level of attainment of
annual Performance Measure(s) for each fiscal year in the Performance Period, in
accordance with the schedule determined by the Committee at the time the
Performance Measures and applicable Performance Goals are established by the
Committee.
The Committee shall establish annually one or more Performance Measures and the
Performance Goals with respect to each Performance Measure that must be attained
for Threshold, Target and Maximum performance for a fiscal year. The Performance
Measure and Performance Goals for each fiscal year will be provided to you.
Following the end of each fiscal year in the Performance Period, the Committee
will determine the percentage of Target Award PRSUs that would be payable for
such fiscal year,




--------------------------------------------------------------------------------




based on the attainment of the Performance Goals for each Performance Measure(s)
established by the Committee for that fiscal year. The percentage of the Target
Award that would be payable under the schedule shall be adjusted, pro rata, to
reflect attained performance between Threshold and Target, and Target and
Maximum.
At the end of the Performance Period, the percentage payout for each fiscal year
in the Performance Period will be averaged to determine the actual percentage of
Target Award PRSUs that will vest and be payable on the PRSU Vesting Date. In no
event will the calculation of a positive payout percentage for any fiscal year
be construed to guarantee that any PRSUs will vest on the PRSU Vesting Date.
Payout percentages for the individual fiscal years are determined solely for
purposes of determining the average annual payout percentage for the three-year
Performance Period.
Except as provided in Section 1.4, the PRSUs will be permanently forfeited if
your Termination Date occurs prior to the PRSU Vesting Date. If the average
annual performance payout for the Performance Period is less than the Threshold
performance level established by the Committee, all PRSUs that have not
previously been forfeited shall be forfeited as of the PRSU Vesting Date. If the
average annual performance payout for the Performance Period exceeds the Maximum
performance level established by the Committee, in no event will the number of
PRSUs vesting exceed 200% of the Target Award.
1.3    Definitions. The following terms shall have the following meanings under
this Section 1.
(a)    “Performance Goal” means the level of performance that must be attained
with respect to a Performance Measure for a fiscal year for Minimum, Target and
Maximum payout.
(b)    “Performance Measure” for any fiscal year means one or more financial
measures, as determined by the Committee. The Committee shall provide how the
Performance Measure will be adjusted, if at all, as a result of extraordinary
events or circumstances, as determined by the Committee, or to exclude the
effects of extraordinary, unusual, or non-recurring items; changes in applicable
laws, regulations, or accounting principles; currency fluctuations; discontinued
operations; non-cash items, such as amortization, depreciation, or reserves;
asset impairment; or any recapitalization, restructuring, reorganization,
merger, acquisition, divestiture, consolidation, spin-off, split-up,
combination, liquidation, dissolution, sale of assets, or other similar
corporation transaction.
(c)    “Performance Period” means a period of three consecutive fiscal years of
the Company, beginning with the first day of the fiscal year of the Company in
which the Grant Date occurs and ending on the last day of the third fiscal year
in the 3-year period.
(d)    “PRSU Vesting Date” means the last day of the Performance Period.
(e)    “Separation for Good Reason” means your voluntary resignation from the
Company and the existence of one or more of the following conditions that arose
without your




--------------------------------------------------------------------------------




consent: (i) a material change in the geographic location at which you are
required to perform services, such that your commute between home and your
primary job site increases by more than 30 miles, or (ii) a material diminution
in your authority, duties or responsibilities or a material diminution in your
base compensation or incentive compensation opportunities; provided, however,
that a voluntary resignation from the Company shall not be considered a
Separation for Good Reason unless you provide the Company with notice, in
writing, of your voluntary resignation and the existence of the condition(s)
giving rise to the separation within 90 days of its initial existence. The
Company will then have 30 days to remedy the condition, in which case you will
not be deemed to have incurred a Separation for Good Reason. In the event the
Company fails to cure the condition within the 30 day period, your Termination
Date shall occur on the 31st day following the Company’s receipt of such written
notice.
(f)    “Termination without Cause” means the involuntary termination of your
employment or contractual relationship by the Company without Cause, including,
but not limited to, (i) a termination effective when you exhaust a leave of
absence during, or at the end of, a notice period under the Worker Adjustment
and Retraining Notification Act (“WARN”), and (ii) a situation where you are on
an approved leave of absence during which your position is protected under
applicable law (e.g., a leave under the Family Medical Leave Act), you return
from such leave, and you cannot be placed in employment or other form of
contractual relationship with the Company.
1.4    Special Vesting Rules. Notwithstanding Section 1.2 above, if your
Termination Date occurs by reason of a Termination without Cause or a Separation
for Good Reason on or after a Change in Control (as defined in the Plan and as
such definition may be amended hereafter) and prior to the two (2) year
anniversary of the Change in Control, all of the Performance Restricted Stock
Units awarded under Section 1.1 that have not previously been forfeited shall
become fully vested as if Target performance had been obtained for the
Performance Period effective as of your Termination Date. If your Termination
Date occurs because of death, Disability, or Retirement, the Performance
Restricted Stock Units shall vest or be forfeited as of the PRSU Vesting Date
set forth in Section 1.2, based on the attainment of the performance goals. If
your Termination Date occurs because of an Involuntary Termination for Economic
Reasons, the Company’s Chief Executive Officer (or the Committee, if you are
subject to Section 16 of the Exchange Act), in his or her sole and absolute
discretion, may permit all or part of the Performance Restricted Stock Units
awarded hereunder to remain outstanding and vest or be forfeited as of the date
set forth in Section 1.2, depending on the attainment of Performance Goals;
provided, however, that if your Termination Date occurs for a reason that is
both described in this sentence and in the first sentence of this Section 1.4,
the special vesting rules described in the first sentence of this Section 1.4
shall apply in lieu of the vesting rules described in this sentence. To the
extent that the Chief Executive Officer (or Committee, if applicable) does not
exercise discretionary authority to allow Performance Restricted Stock Units to
remain outstanding on the date of your Involuntary Termination for Economic
Reasons, such Restricted Stock Units shall be permanently forfeited.
1.5    Settlement of PRSUs. As soon as practicable following the date of the
Committee’s first regularly scheduled meeting following the last day of the
Performance Period




--------------------------------------------------------------------------------




at which the Committee certifies the average payout for each of the three years
in the Performance Period, the Company shall transfer to you one Ordinary Share
for each PRSU, if any, that becomes vested pursuant to Section 1.2 or 1.4 of
this Agreement (the date of any such transfer shall be the “settlement date” for
purposes of this Agreement); provided, however, the Company in its discretion
may settle PRSUs in cash, based on the fair market value of the shares on the
PRSU Vesting Date. No fractional shares shall be transferred. Any fractional
share shall be rounded to the nearest whole share. The income attributable to
the vesting of PRSUs and the amount of any required tax withholding will be
determined based on the value of the shares on the settlement date. PRSUs are
not eligible for dividend equivalents.
SECTION 2
General Terms and Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any Ordinary Shares subject to the PRSU awarded
under this Agreement prior to the date of issuance to you of a certificate or
certificates for such shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition, restriction, limitation or other
term or condition of the Plan as is relevant to this Agreement and as may be
specifically applied to it by the Committee. In the event of a conflict in the
provisions of this Agreement and the Plan, as a rule of construction the terms
of the Plan shall be deemed superior and apply.
2.5    Adjustments in Event of Change in Ordinary Shares. In the event of a
stock split, stock dividend, recapitalization, reclassification or combination
of shares, merger, sale of assets or similar event, the number and kind of
shares subject to Award under this Agreement will be appropriately adjusted in
an equitable manner to prevent dilution or enlargement of the rights granted to
or available for you.
2.6    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
Federal, state or local




--------------------------------------------------------------------------------




taxes applicable to the grant, vesting or other event giving rise to tax
liability with respect to this Award. If you have not remitted the full amount
of applicable withholding taxes to the Company by the date the Company is
required to pay such withholding to the appropriate taxing authority (or such
earlier date that the Company may specify to assist it in timely meeting its
withholding obligations), the Company shall have the unilateral right to
withhold Ordinary Shares relating to this Award in the amount it determines is
sufficient to satisfy the tax withholding required by law. State taxes will be
withheld at the appropriate rate set by the state in which you are employed or
were last employed by the Company. In no event may the number of shares withheld
exceed the number necessary to satisfy the maximum Federal, state and local
income and employment tax withholding requirements. You may elect to surrender
previously acquired Ordinary Shares or to have the Company withhold Ordinary
Shares relating to this Award in an amount sufficient to satisfy all or a
portion of the tax withholding required by law.
2.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any Ordinary
Shares under this Agreement if such issuance would violate any applicable law or
any applicable regulation or requirement of any securities exchange or similar
entity.
2.8    Short Term Deferral. Performance Restricted Stock Units payable under
this Agreement are intended to be exempt from Code Section 409A under the
exemption for short-term deferrals. Accordingly, Performance Restricted Stock
Units will be settled no later than the 15th day of the third month following
the later of (i) the end of the Employee’s taxable year in which the PRSU
Vesting Date occurs, or (ii) the end of the fiscal year of the Company in which
the PRSU Vesting Date occurs.
2.9    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Shares granted to you under the Plan or otherwise (“Data”),
(c) understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting of the Award may be deposited,
and that these recipients may be located in your country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than your country, (d) waive any data privacy rights you may have with respect
to the data, and (e) authorize the Company, its subsidiaries and its agents, to
store and transmit such information in electronic form.
2.10    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.11    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to




--------------------------------------------------------------------------------




principals of conflict of laws. Any proceeding related to or arising out of this
Agreement shall be commenced, prosecuted or continued in the Circuit Court in
Kent County, Michigan located in Grand Rapids, Michigan or in the United Stated
District Court for the Western District of Michigan, and in any appellate court
thereof.
2.12    Forfeiture of PRSUs. If the Company, as a result of misconduct, is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in or failed
to prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment relating to any
PRSUs earned or accrued during the twelve month period following the first
public issuance or filing with the SEC (whichever first occurred) of the
financial document embodying such financial reporting requirement, and (ii) all
outstanding PRSUs (including related dividend equivalents) that have not yet
been settled shall be immediately forfeited. In addition, Ordinary Shares
acquired under this Agreement, and any gains or profits on the sale of such
Ordinary Shares, shall be subject to any “clawback” or recoupment policy later
adopted by the Company.
****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,








Print Name: ___________________________
Title:_________________________________






--------------------------------------------------------------------------------






PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(PERFORMANCE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        «First_Name» «Last_Name»
RE:        Notice of Restricted Stock Unit Award (Performance-Based)
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”), effective as of ______________________ (the “Grant Date”). This Award
consists of performance-based restricted stock units. The terms and conditions
of this incentive are set forth in the remainder of this agreement (the
“Agreement”). The capitalized terms that are not otherwise defined in this
Agreement shall have the meanings ascribed to such terms under the Plan.
SECTION 1
Restricted Stock Units – Performance-Based Vesting
1.1    Grant. As of the Grant Date, the Company grants to you
«Target_Number_of_Performance_Based_Restr» restricted stock units (“PRSUs”),
subject to the terms and conditions set forth in this Agreement. The number of
PRSUs awarded in this Section 1.1 is referred to as the “Target Award.” The
Target Award may be increased or decreased depending on the level of attainment
of the Performance Goals described in Section 1.2. Each PRSU entitles you to one
ordinary share of the Company, nominal value €0.001 per share (“Ordinary Share”)
on the PRSU Vesting Date set forth in Section 1.2, provided the applicable
Performance Goals for the Performance Measure are satisfied.
1.2    Vesting. The number of PRSUs awarded in Section 1.1 vesting, if any,
shall be determined as of the PRSU Vesting Date. That number will be determined
based on the level of attainment of the Performance Goals for the Performance
Period, in accordance with the schedule determined by the Committee at the time
the Performance Goals for the Performance Measure are established by the
Committee.
At the beginning of a Performance Period, the Committee shall establish one or
more Performance Goals for the Performance Measure that must be attained for
Threshold, Target and Maximum performance for that Performance Period. The
Performance Goal(s) will be provided to you.
Following the end of the Performance Period, the Committee will determine the
percentage of Target Award PRSUs that would be payable for the Performance
Period based on the attainment of the Performance Goals established for that
Performance Period. The percentage of the Target




--------------------------------------------------------------------------------




Award that would be payable under the schedule shall be adjusted, pro rata, to
reflect the attained performance between Threshold and Target, and Target and
Maximum.
Except as provided in Section 1.4, the PRSUs will be permanently forfeited if
your Termination Date occurs prior to the PRSU Vesting Date.
1.3    Definitions. The following terms shall have the following meanings under
this Section 1.
(a)    “Applicable Index” for the Performance Period means the applicable index
or the comparison group of peer companies selected by the Committee.
(b)    “Performance Goal” means the level of performance that must be attained
with respect to the Performance Measure for the Performance Period for Minimum,
Target and Maximum payout.
(c)    “Performance Measure” means relative total shareholder return (“rTSR”)
which shall be based on (i) the 30-day trading price average of Ordinary Shares
(as adjusted for dividends) at the end of the Performance Period (“Ending
Average”) over the 30-day trading price average of Ordinary Shares (as adjusted
for dividends) at the beginning of the Performance Period (“Beginning Average”),
and (ii) the extent to which the Ending Average of the Applicable Index exceeds
the Beginning Average of the Applicable Index.
The Committee shall provide how the Performance Measure will be adjusted, if at
all, as a result of extraordinary events or circumstances, as determined by the
Committee, or to exclude the effects of extraordinary, unusual, or non-recurring
items; changes in applicable laws, regulations, or accounting principles;
currency fluctuations; discontinued operations; non-cash items, such as
amortization, depreciation, or reserves; asset impairment; or any
recapitalization, restructuring, reorganization, merger, acquisition,
divestiture, consolidation, spin-off, split-up, combination, liquidation,
dissolution, sale of assets, or other similar corporation transaction.
(d)    “Performance Period” means the three-consecutive fiscal year period of
the Company beginning on January 1 of the year in which the Grant Date occurs
and ending on December 31 of the third year in the three-year period.
(e)    “PRSU Vesting Date” means the last day of the Performance Period.
(f)    “Separation for Good Reason” means your voluntary resignation from the
Company and the existence of one or more of the following conditions that arose
without your consent: (i) a material change in the geographic location at which
you are required to perform services, such that your commute between home and
your primary job site increases by more than 30 miles, or (ii) a material
diminution in your authority, duties or responsibilities or a material
diminution in your base compensation or incentive compensation opportunities;
provided, however, that a voluntary resignation from the Company shall not be
considered a Separation for Good Reason unless you provide the Company with
notice, in writing, of your voluntary resignation and the existence of the
condition(s) giving rise to the separation within 90 days of its initial
existence. The




--------------------------------------------------------------------------------




Company will then have 30 days to remedy the condition, in which case you will
not be deemed to have incurred a Separation for Good Reason. In the event the
Company fails to cure the condition within the 30 day period, your Termination
Date shall occur on the 31st day following the Company’s receipt of such written
notice.
(g)    “Termination without Cause” means the involuntary termination of your
employment or contractual relationship by the Company without Cause, including,
but not limited to, (i) a termination effective when you exhaust a leave of
absence during, or at the end of, a notice period under the Worker Adjustment
and Retraining Notification Act (“WARN”), and (ii) a situation where you are on
an approved leave of absence during which your position is protected under
applicable law (e.g., a leave under the Family Medical Leave Act), you return
from such leave, and you cannot be placed in employment or other form of
contractual relationship with the Company.
1.4    Special Vesting Rules. Notwithstanding Section 1.2 above, if your
Termination Date occurs by reason of a Termination without Cause or a Separation
for Good Reason on or after a Change in Control (as defined in the Plan and as
such definition may be amended hereafter) and prior to the two (2) year
anniversary of the Change in Control, all of the PRSUs awarded under Section 1.1
that have not previously been forfeited shall become fully vested as if Target
performance had been obtained for the Performance Period effective as of your
Termination Date. If your Termination Date occurs because of death, Disability,
or Retirement, the PRSUs shall vest or be forfeited as of the PRSU Vesting Date
set forth in Section 1.2, based on the attainment of the performance goals. If
your Termination Date occurs because of an Involuntary Termination for Economic
Reasons, the Committee, in its sole and absolute discretion, may permit all or
part of the PRSUs awarded hereunder to remain outstanding and vest or be
forfeited as of the date set forth in Section 1.2, depending on the attainment
of Performance Goals; provided, however, that if your Termination Date occurs
for a reason that is both described in this sentence and in the first sentence
of this Section 1.4, the special vesting rules described in the first sentence
of this Section 1.4 shall apply in lieu of the vesting rules described in this
sentence. To the extent that the Committee does not exercise discretionary
authority to allow PRSUs to remain outstanding on the date of your Involuntary
Termination for Economic Reasons, such PRSUs shall be permanently forfeited.
1.5    Settlement of PRSUs. As soon as practicable following the date of the
Committee’s first regularly scheduled meeting following the last day of the
Performance Period at which the Committee certifies the attainment of the
performance goals for the Performance Period, the Company shall transfer to you
one Ordinary Share for each PRSU, if any, that becomes vested pursuant to
Section 1.2 or 1.4 of this Agreement (the date of any such transfer shall be the
“settlement date” for purposes of this Agreement); provided, however, the
Company may settle PRSUs in cash, based on the fair market value of the shares
on the PRSU Vesting Date. No fractional shares shall be transferred. Any
fractional share shall be rounded to the nearest whole share. The income
attributable to the vesting of PRSUs and the amount of any required tax
withholding will be determined based on the value of the shares on the
settlement date. PRSUs are not eligible for dividend equivalents.
SECTION 2
General Terms and Conditions




--------------------------------------------------------------------------------




2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any Ordinary Shares subject to the PRSU awarded
under this Agreement prior to the date of issuance to you of a certificate or
certificates for such shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition, restriction, limitation or other
term or condition of the Plan as is relevant to this Agreement and as may be
specifically applied to it by the Committee. In the event of a conflict in the
provisions of this Agreement and the Plan, as a rule of construction the terms
of the Plan shall be deemed superior and apply.
2.5    Adjustments in Event of Change in Ordinary Shares. In the event of a
stock split, stock dividend, recapitalization, reclassification or combination
of shares, merger, sale of assets or similar event, the number and kind of
shares subject to Award under this Agreement will be appropriately adjusted in
an equitable manner to prevent dilution or enlargement of the rights granted to
or available for you.
2.6    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
Federal, state or local taxes applicable to the grant, vesting or other event
giving rise to tax liability with respect to this Award. If you have not
remitted the full amount of applicable withholding taxes to the Company by the
date the Company is required to pay such withholding to the appropriate taxing
authority (or such earlier date that the Company may specify to assist it in
timely meeting its withholding obligations), the Company shall have the
unilateral right to withhold Ordinary Shares relating to this Award in the
amount it determines is sufficient to satisfy the tax withholding required by
law. State taxes will be withheld at the appropriate rate set by the state in
which you are employed or were last employed by the Company. In no event may the
number of shares withheld exceed the number necessary to satisfy the maximum
Federal, state and local income and employment tax withholding requirements. You
may elect to surrender previously acquired Ordinary Shares or to have the
Company withhold Ordinary Shares relating to this Award in an amount sufficient
to satisfy all or a portion of the tax withholding required by law.




--------------------------------------------------------------------------------




2.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any Ordinary
Shares under this Agreement if such issuance would violate any applicable law or
any applicable regulation or requirement of any securities exchange or similar
entity.
2.8    Short Term Deferral. PRSUs payable under this Agreement are intended to
be exempt from Code Section 409A under the exemption for short-term deferrals.
Accordingly, PRSUs will be settled no later than the 15th day of the third month
following the later of (i) the end of the Employee’s taxable year in which the
PRSU Vesting Date occurs, or (ii) the end of the fiscal year of the Company in
which the PRSU Vesting Date occurs.
2.9    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Shares granted to you under the Plan or otherwise (“Data”),
(c) understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting of the Award may be deposited,
and that these recipients may be located in your country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than your country, (d) waive any data privacy rights you may have with respect
to the data, and (e) authorize the Company, its subsidiaries and its agents, to
store and transmit such information in electronic form.
2.10    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.11    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.
2.12    Forfeiture of PRSUs. If the Company, as a result of misconduct, is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in or failed
to prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment relating to any
PRSUs earned or accrued during the twelve month period following the first
public issuance or filing with the SEC (whichever first occurred) of the
financial document




--------------------------------------------------------------------------------




embodying such financial reporting requirement, and (ii) all outstanding PRSUs
that have not yet been settled shall be immediately forfeited. In addition,
Ordinary Shares acquired under this Agreement, and any gains or profits on the
sale of such Ordinary Shares, shall be subject to any “clawback” or recoupment
policy later adopted by the Company.
****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,








Print Name: ___________________________
Title:_________________________________


